Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 1 March 2001.
Tribute
Ladies and gentlemen, last week I learnt, to my great sadness, of the death of two former Members, Mrs Bloch von Blottnitz and Mr Lambrias. They both passed away on 3 March 2001.
Mrs Bloch von Blottnitz was one of the great characters of the German Green Party and a fervent supporter of the anti-nuclear campaign. She was Member of this House from 1989 to 1999, and, in particular, she was Vice-Chairman of the Group of the Greens/European Free Alliance of the European Parliament. She was an honest political fighter and even those who did not share her beliefs always respected her for her unwavering commitment.
Mr Lambrias was a Member of this House for 15 years, between 1984 and 1999. He was Vice-Chairman of the Group of the European People' s Party (Christian Democrats) and European Democrats. All Members who knew him appreciated his human qualities and his strong commitment to European integration.
I would like to express my condolences to both families, to the Group of the Greens and to the PPE-DE Group and I would ask you to observe a minute' s silence in memory of our two colleagues who have passed away.
(The House rose and observed a minute' s silence)
Statement by the President
Ladies and gentlemen, as you are aware, there has been another terrorist attack in Spain since our last part-session. During the night of 8 March, Iñaki Totorika Vega, a member of the Ertzaintza, the Basque regional police force, was killed in a car bomb explosion in Hernani. On my own behalf and on behalf of the European Parliament, I have expressed our deepest sympathy and sincere condolences to the victim' s family. I have also sent a message to the Spanish Government stating our unconditional support in its fight against terrorism and I would ask you to rise and observe a minute' s silence to pay tribute to Iñaki Totorika, and to all the members of the security forces who work so courageously, often putting their lives at risk, for peace in the Basque region.
(The House rose and observed a minute' s silence)
You will also be aware of the terrible accident that took place in northern Portugal when the bridge at Entre-os-Rios collapsed, claiming the lives of more than 70 people. On behalf of the European Parliament, I immediately sent our condolences to the Portuguese Prime Minister, Mr Guterres, to assure him that our thoughts are with the Portuguese people at a time of such suffering.
I again ask you to observe a minute' s silence to show our respect for the memory of the victims.
(The House rose and observed a minute' s silence)
Approval of the Minutes of the previous sitting
The Minutes of the sitting of 1 March have been distributed.
Are there any comments?
Madam President, I refer to the speech by Mr Manuel Medina Ortega during the last part-session, and would ask you to consider the following request. Since Mr Medina Ortega's speech concerning the application for the removal of the immunity of Mr Berlusconi and Mr Dell'Utri, a number of reports have appeared in the press, and rumours are rife in this House. As the Group of the Party of European Socialists, we believe that it would be helpful if you, Madam President, put an end to these rumours by granting the request which I wish to put to you - although I realise that you are under no obligation to do so - namely to permit me to address three brief and very precise questions on this issue to you. The Members of this House trust that your answers will clarify the matter. Madam President, I believe that this would serve the interests of the House itself and also the performance of your office.
I would therefore be most grateful if you would perhaps grant my request - and, I repeat, you are not obliged to do so - in view of the political sensitivity of this matter.
Mr Schulz, I do apologise but I do not fully understand which part of the Minutes you are referring to. We are currently discussing the approval of the Minutes. Is there something that you would like to be corrected?
Madam President, it concerns the speech by Mr Medina Ortega, referring to Rule 6(1) of the Rules of Procedure in connection with the Spanish Supreme Court's application for the removal of the immunity of Mr Berlusconi and Mr Dell'Utri.
Your point does not refer to the Minutes of 1 March. I shall gladly reply to any questions that you wish to ask when we deal with points of order. I think that it would be unwise to surreptitiously start to deal with points of order before the agenda has been approved, as this was something that we changed, to the overall satisfaction of, I think, nearly all Members.
Madam President, may I understand you to mean that you will call me again at the start of the discussion of the agenda?
No, this can be done once the order of business has been established. That is now the time when we deal with points of order.
Madam President, with regard to the Minutes, my name is not on the attendance register of 1 March 2001. I probably forgot to sign the register, but I did attend and I took part in all the votes.
This will be corrected.
(The Minutes were approved)
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 8 March pursuant to Rule 110 of the Rules of Procedure.
Madam President, I wish to raise a matter which is not, but should be, on this week's agenda - the foot-and-mouth disease crisis in Europe. It seems extraordinary that this Parliament, which represents the people of Europe, is not addressing this question this week, given the deepening of the crisis since the Commission last spoke.
I obviously have a particular concern in that this crisis is threatening a EUR 15bn food industry in the Republic of Ireland because of the steps we have had to take to ensure that foot-and-mouth disease does not get a hold there. It seems to me that this is a matter of concern not just to people in Ireland but to people everywhere in Europe.
I would ask you, Madam President, to take the initiative and request the Commissioner to come to Parliament this week to make an up-to-date statement on this crisis. I am quite sure that we can find at least 30 minutes to enable the Commissioner to do that, and to demonstrate that this is a credible political forum for the people of Europe.
Thank you, Mr De Rossa. The Rules of Procedure do not give me the authority to take this step. A debate was held at the Conference of Presidents to determine whether this question should be included in the agenda for this part-session. I would reiterate that this was already discussed, at the previous part-session of 28 February. In the end, the Conference of Presidents decided to let the Commission keep a very close eye on this situation and to hold a debate at an appropriate time. This question was, therefore, very central to the concerns of the Conference of Presidents. There has, however, been no request for an amendment.
Madam President, I would urge you to consider the position that now exists in relation to the foot-and-mouth crisis in the United Kingdom. I respect the point you make, that this was discussed by the Conference of Presidents last week and given the situation at that time it was decided not to place it on the agenda this week.
Could I just point out the number of outbreaks in the UK yesterday was higher than at any time in the three weeks since the crisis started. The situation is now out of control and even though the British Agriculture Minister is insisting there is no crisis, the whole of the EU views with alarm what is happening in the UK. Ireland has a particular interest, but so do the French, as do all of us in the 15 Member States and beyond. The situation has changed so much since the matter was discussed by the Council of Presidents that I would urge you to find time, perhaps during the discussion of the regulation you have just referred to, for us to have a Commission update this week here in Parliament.
Madam President, I would like to add my voice to those who are calling for an emergency debate on the escalating crisis with regard to foot-and-mouth disease in Great Britain.
I am not raising this subject with the intention of embarrassing the British Government in any way, but I am extremely concerned for European farmers, for the British farmers who are bearing the brunt of the crisis at the present time, and, in particular, I am concerned for farmers in Ireland.
You will be aware that Ireland depends more than any other Member State of the European Community on the beef industry. We export 90% of our entire production. For that reason it is extremely important that the most severe restrictions are put into place in Great Britain. I believe you should invite the Commissioner to come and give his views on the overwhelming crisis that we are going through at the present time. I would ask you, as you have always done in the past, to find the time for an emergency debate on this matter.
Thank you, Mr Hyland. From what you have said and in the light of recent developments that have caused the situation to escalate seriously over the last few hours, I am tempted to suggest that this request for inclusion be put to the vote. I cannot take this step, however. The House will judge whether this request is admissible. This would, of course, be an exceptional occurrence, as it has never been done before. The Rules of Procedure do not stipulate what to do in these circumstances. In any event, however, the House must decide.
Madam President, with all due respect to the Conference of Presidents - which I also attend on occasion, as you have quite rightly pointed out - there should be an opportunity for emergency statements by Members of this House, especially when new developments have occurred. So I think that - as you, yourself, have implied - we should be able to decide in a free vote today whether we wish to include an update on this issue on the agenda, contrary to the Conference's original decision. There is one problem, however. In essence, of course, the Council is also called upon to make a statement on this issue, so I would ask that, if possible, it should also be discussed when a representative of the Council is present, as this will hopefully give us the information we need for our decision making. In this sense, I should like to express support for my fellow MEP.
I entirely agree with Mr Swoboda. I think it is very important that we have some mechanism in the House to adjust the agenda when an urgent situation such as this arises.
The sad fact is that, although this particular disease affects only animals, it can be transmitted by air over a distance of some 200 kilometres and therefore any Member State within the European Union and beyond is vulnerable. It is therefore a matter of urgency. The Commission should make a statement, whether in the presence of the Council or not, and I urge you to put it to the House.
Madam President, naturally, what I have to say is in line with the comments made by the previous speakers. The Commission has already given a statement at a point when the matter did not appear to be so serious. There was no vote for a resolution. In this instance, are we going to have both a statement as well as a resolution? Personally speaking, I would be in favour of this.
Madam President, clearly the House will want to make its own decision on this very important issue but I should like to stress that at no point has the British Government not accepted that this is a crisis facing not just British farming and rural communities but potentially the whole of the farming industry in the European Union.
However, the outbreak is not out of control, as the remarks by some people here might give the impression. Indeed, when Commissioner Byrne spoke in front of the House, he congratulated the UK Government on its swift, direct handling of this issue. Cooperation is continuing to take place between the British Government and the relevant authorities in the Commission and throughout the Union, to ensure that the outbreak is controlled, contained and eradicated as soon as possible.
Madam President, according to the Rules of Procedure, which we must respect, you need not consult the House. Rule 37 makes it quite clear that the Commission may, at any time, ask for permission to make a statement. If the Commission is willing to make such a statement you do not need to put it to the House. You can so decide under your authority as President.
The Commission has not asked to do this as yet, but I am sure that it will agree to do so.
Madam President, I did not really intend to speak. I was there when, at the Conference of Presidents, we said that there was no need for us to hold a debate at this time, as we had already discussed foot-and-mouth disease last time. Now that Mr Corbett has, however, albeit not denied Parliament the right to decide, he implied instead, as it were, that it would be inappropriate to take such a decision here, I would just like to say, on behalf of my group that in the light of recent developments, we all agree unanimously that we should have this debate. We do not want to wait until the Commission kindly grants us a debate; we call upon the Commission to come here to Parliament and discuss the issue with us. We send out the same appeal to the Council as well, and in this regard I am rather more forceful than Mr Swoboda. We should not kindly request the Council; we expect the Council to make a statement as well, so that together, in the plenary sitting of the European Parliament, we can represent the interests of our citizens and our consumers!
Who is in favour, in principle, of holding this debate?
(The House gave its assent)
We agree in principle, therefore, to hold this debate and we shall arrange a time with the Council and the Commission for them to attend.
Madam President, I have been indicating for a long time that I wished to speak. It is rather unfair that if you are at the back of the Chamber or if you are not at least six foot tall, you cannot gain attention.
I just want to make one point in relation to this whole issue of foot-and-mouth. As one of my colleagues from Ireland mentioned, it cannot be taken in isolation because of the amount that Ireland exports. European tax-payers are funding the live export of animals, which is just exacerbating the situation. We have to stop live exports. In fact, that is what is responsible for bringing it into Northern Ireland. Luckily, the Irish Government has been able to contain it; the same goes for Britain. So really we have to bring an end to European tax-payers' money being used for the cruel and inhumane policy of live exports.
Madam President, I have been asking to speak for 15 minutes. You did not see me - you do not look in this direction very often.
I have nothing to say with regard to the content. I think that there are many good reasons to hold a debate. As regards the form, I do not agree with Mr Poettering - our vote would not contravene the Rules of Procedure. We do not take a decision by majority that goes against our own Rules of Procedure. There was, however, a perfectly acceptable solution based on consensus, without the need for a vote. If everyone had been in favour, this item could possibly have been included in the agenda. Having said that, we are definitely not voting in contravention of the Rules of Procedure and I hope that everyone is clear on this.
We are not contravening the Rules of Procedure. Some Members made a request. This request has evidently gained broad consensus and I shall put it to the vote. This is perfectly standard practice.
Relating to Tuesday: I have received a request from the Group of the Greens/European Free Alliance and from the Confederal Group of the European United Left/Nordic Green Left, to add to Tuesday' s agenda an item on a Commission statement on the system for encrypting confidential information currently in place at the European Commission and on its relations with the United States' National Security Agency.
Mr Lannoye is to move this request on behalf of the Group of the Greens/European Free Alliance.
Madam President, for some months now, European citizens have had reason to wonder whether their telephone, fax and e-mail messages are being treated as confidential. We now know that the Echelon system does exist and that the US National Security Agency is, in all likelihood, the main user of the system.
For some days now, Members of the European Parliament have had reason to wonder whether the Commission' s internal communications are being treated as confidential. At a meeting of the Temporary Committee investigating the Echelon affair, a senior official responsible for the encryption of confidential information said that he had always been on very good terms with the NSA in Washington and that they check our systems on a regular basis to ensure that they really are secure and are being used correctly. He said that he was extremely pleased to see that the American secret service had tried for two weeks but had not been able to break the encryption.
If we take a lighter view of this, it is almost like a bank manager asking some safe-breakers to check that the bank' s safes were secure and, if they said that they were indeed secure, he would take their word for it. I think that we can draw an analogy between this situation and our own.
The clarifications and denials made by this official' s superiors were hardly convincing. I do not think that any Member here was swayed by them. I think that this is, therefore, a political problem, not just an implausible affair and it should be cleared up in Parliament. That is why we are calling for Mr Patten, the Commissioner responsible, to explain the current situation to us and we shall then decide how to follow this up.
Madam President, if I speak now, I will not speak again on behalf of my group, so I shall kill two birds with one stone. I will not repeat what my fellow Member, Mr Lannoye quite rightly said - I wholeheartedly agree with him. I spoke to you, Madam President, on this very same subject at the beginning of the month. I think that we should respond to three requirements which advocate including this issue on the agenda for this part-session.
First of all, there is a requirement for timely action. This is actually an issue that directly relates to Community life and which was raised last month, most fortunately, by the Temporary Committee and its rapporteur, Mr Gerhard Schmid. We cannot, therefore, wait until September and for the Temporary Committee' s report to discuss this, as some Members are proposing.
The next requirement is for the truth. In the answers provided by Commissioner Patten and the Temporary Committee' s rapporteur, Mr Schmid, the explanations contradict the statements made by the official involved. We therefore need an explanation and we need it now, not in September.
Lastly, I shall mention the requirement for Parliament to maintain its credibility. Mr Lannoye reiterated the point that the media has already latched onto this affair and if we decided not to discuss it when questions are raised and not to give the facts in response, we would, more or less, be seen to be on the defensive and suspected either of wanting to cover something up or of being inconsistent. In order to avoid running this risk, I think that the best thing to do is to include this item on the agenda.
Madam President, I have a great deal of sympathy with the substance of the arguments put forward by the two previous speakers. It was really quite alarming to have to hear what a member of the Commission' s staff said to the Echelon Committee. Even if only a quarter of what he said is true, the situation is extremely problematical. I believe, however - and this is my group's view - that the Echelon Committee is there to examine these issues in detail and get to the heart of the matter.
So I would also support the expansion of the Echelon Committee's competencies, if necessary, so that it is able to undertake a detailed examination of these issues, which have, after all, been referred to it - even if some have been withdrawn again - and then present its findings to Parliament. As a group, we feel that this would be a better way forward. The issues are serious, we take them very seriously, but after detailed examination by the Committee they should be presented here and dealt with by us.
I do not think that we can open a debate on this issue. I have received a request from the representatives of the two groups concerned.
Mr Lannoye, did you have a point of order?
Madam President, I shall not try to deceive you - this is not a point of order. I just wanted to speak briefly.
Mr Swoboda quite rightly said that we must carry out an enquiry. I would like to say, however, that the Echelon affair is being investigated by a temporary committee and not a committee of enquiry.
Mr Lannoye has just clarified this point for us, so that we can all make an objective decision.
(The House rejected the request)
Madam President, I have a point of order relating to the Nassauer report. Normally this Parliament is consulted on a Commission proposal. By derogation from that, under Rule 61, we can deal with a proposal from a Member State government as well. In this particular case, though, Parliament is to deliver an opinion on a position that has been adopted within the Council. It originated with a Member State but we are not giving an opinion on the actual proposal which was put to the Council.
I am not seeking to hold up the Nassauer report but I would ask for the matter to be referred, in future cases, to the Committee on Constitutional Affairs because this is a very important precedent. If, in future, we are going to deal with the changing target of the latest document within the Council instead of the proposal that initiates the legislative procedure, which we then normally seek to amend and where the author can take account of our amendments, we may be going down a slippery slope. This could be unfortunate for the future and I would ask you to invite the Constitutional Affairs Committee to look at that.
I would hope that, unlike five minutes ago, this genuine point of order to make sure our Rules are properly applied will not be misinterpreted as a political manoeuvre to keep something on or off the agenda. I am not seeking to remove the Nassauer report from the agenda. Nor was I, just now, seeking to prevent us discussing foot-and-mouth. My concern was to make sure that we respect our Rules of Procedure because they are the foundation of the powers and privileges of this House.
Thank you, Mr Corbett. You have, in fact, made a general comment about an item on the agenda and we shall take note of this.
It was a request for you to refer this to the Constitutional Affairs Committee.
Madam President, I would like to go back to the issue of the Temporary Committee on the ECHELON interception system. Mr Swoboda' s wise words were music to my ears. I glean from those that he is in favour of extending the mandate of the present Echelon committee. Can the Group of the Greens count on his support if we submit a proposal to that effect?
Relating to Thursday: President. With regard to Thursday and the debate on oral questions to the Commission on water management in Europe, the Group of the European People' s Party (Christian Democrats) and European Democrats has requested that this debate not be followed by a resolution.
Is there a speaker to move this request on behalf of the Group of the European People' s Party?
Madam President, it was my group that took the step to make a request about the Commission' s statement. I should like to draw the attention of my fellow Members to the fact that this problem does not only concern water management in a Member State, in this case Spain, insofar as everyone knows that a very ambitious hydrological plan is obviously included in the period up to 2008 which clearly contravenes a number of European directives, one of which is the framework directive that we adopted quite recently.
Yet, Spain is not the only country concerned. Similar projects exist in Italy, France and Portugal. We believe, therefore, that it would be a shame if the European Parliament did not make a clear statement, especially when the European directives, for which we voted, are under threat and are also clearly at risk of being violated.
Madam President, I did not request the floor earlier because I did not think that I needed to explain the reasons why our group considers it unnecessary, at the moment, to propose a resolution on an issue which, as has been pointed out, falls within the competence of the Member States, in other words, the regulation of water resources. Furthermore, I have just heard a completely uncalled-for comment which assumes that a Member State' s hydrological plan - which has not yet been implemented, which is at a stage of open planning, and which is still subject to new suggestions and development - violates a framework directive.
I am absolutely convinced - and this is also expressed in Commissioner Wallström' s reply to an oral question on this issue - that the Spanish Government' s hydrological plan does not only comply with all aspects of the framework directive, but that it respects it absolutely, and the framework directive will be an essential complement to the successful implementation of our plan. Therefore, because this is entirely an issue involving the management of resources by a Member State, I consider a resolution to be completely unnecessary.
We shall, therefore, take a vote on the request for the debate not to be followed by a resolution.
(Parliament gave its assent)
The order of business is thus agreed.
Speeches relating to points of order
Madam President, I come back to my question to you, which I quite obviously raised at entirely the wrong moment. I asked you earlier, and I should like to repeat this now, whether you are prepared, in view of the burgeoning debate about the process regarding the application for the removal of the immunity of Mr Berlusconi and Mr Dell'Utri, to answer three brief questions which I would like to put to you. Madam President, I repeat, you are, of course, under no obligation to answer these questions, but I believe - as you will see from the questions themselves - that, together with your possible answers, they may well dismantle the obvious lack of clarity surrounding this matter. So my request, as I said, is this: may I put these questions to you, and will you answer them?
Please go ahead, Mr Schulz. I would be delighted to give you as much information as I can about this issue.
Madam President, judging from the correspondence which I have seen so far, and according to the letters which you had delivered to Members' post boxes today, it is quite apparent that you, or the head of your private office, I am not yet entirely sure which - had doubts as to whether the application for the removal of the immunity of Mr Berlusconi and Mr Dell'Utri, transmitted to this House via the Spanish Supreme Court, was submitted in a proper and correct legal form.
The first question which I would like to put to you is this: why did you not consult this House's Legal Service about your doubts as to the application's legality or notify Parliament of your concerns? In my opinion, the normal procedure in doubtful cases would be to consult this House's Legal Service, which, after all, is available to you in your capacity as President.
Secondly, you opted instead to consult the Spanish Embassy or Spain's EU representation about your doubts concerning the application's legality. You apparently referred the matter back to Spain's representation. So my second question to you is this: why did you allow more than seven months to elapse without demanding a response to your enquiry? If I have understood the sequence of events correctly, you referred the matter to Spain's permanent representation in August 2000. You apparently delayed until mid-February before requesting a response. That is an awful lot of months! Why did you wait so long, and what, in your view, were the reasons for the delay?
My third question is this: under the present circumstances, would you now be prepared to involve the relevant committee of this House - in this case, the Committee on Legal Affairs and the Internal Market, which deals with the issue of immunity - and transfer the responsibility for this matter to that Committee, or do you intend to retain this competence yourself?
Thank you very much. I look forward to your response.
Thank you, Mr Schulz. I shall give clear answers to the three points that you have raised.
First of all, I would like to reiterate that, according to the Rules of Procedure, the request must indeed come from the competent authority of a Member State, and the President of the European Parliament decides whether to refer the request to the Committee on Legal Affairs and the Internal Market and announces this decision in Parliament. It is, therefore, the President of the European Parliament who takes the decision and it goes without saying that the President must be confident as to the admissibility of the request.
In this case, I had several reservations, since the President of the Spanish Supreme Court sent this request directly to me and, for several years, all requests to waive parliamentary immunity have been sent by the government of the Member State concerned, with the exception of Portugal, so we are very familiar with the process. The Portuguese Government had actually been persuaded to provide us with confirmation that the legal authority in Portugal did indeed have competence.
In Spain' s case, however, the precedents related to requests from the permanent representation of the Spanish Government and the Spanish Minister for Justice. It is, therefore, obvious that I was running the risk that the decision I might take would be appealed against, regardless of the question of the competence of the authority that sent the request. This is not, then, a legal problem on a European level; it is up to the government rather than the European Parliament, in my view, or its Legal Service, to decide if the legal authority or the government of a country has competence.
The most obvious solution, all the more so because there were serious reservations, was to contact the government of the country in question, to ask if it could confirm whether the President of the Supreme Court can send this request directly to me, even though there is a precedent where this court had used the intermediary of the government several years ago, and no amendment has been made to Spanish law in the meantime on this issue.
With regard to the second question, the Head of my Private Office wrote with this request at the end of August, and I would like to make it clear that he did so on my instructions, as I myself was on an official visit to Poland. It is not common practice to send a second request to a government of a country if there is no reply. I think, moreover, that after such a long time, there would have been a great deal to say on this issue.
In any event, it is obvious that there is a problem, since, as you are no doubt aware, I have just received a reply from the Spanish Government to let me know that the issue is very complicated, so complex that it has been referred to the Spanish Council of State to decide, once and for all, which is the competent authority to issue these requests to waive immunity. It would certainly have been unwise for me to take a decision, either on my own or with the Legal Service, as to which is the competent authority.
You are asking me if I would now refer this matter to the Legal Affairs Committee. In response, I can say very clearly to you, Mr Schulz, that no, I would not. I believe that it would be quite rude, when such a delicate question has been referred to an EU Member' s Council of State and to disregard the fact that this Council of State is looking into this and will come to a decision.
On the other hand, Mr Schulz, I can inform you that as soon as I receive the necessary clarification, as soon as the Council of State has come to a decision, which I hope will be very soon, as soon as the Spanish Government has informed me whether the President of the Supreme Court is competent in this area, and if it appears that he or she is indeed competent, I shall announce in Parliament, as soon as I can, that I am referring the request to waive the immunity of these two Members to the Legal Affairs Committee. That is all the information that I can give to you.
Madam President, I do not know who Mr Schulz was speaking for. I clearly recall that the Vice-Chairman of the Group of the Party of European Socialists, Mrs Napoletano, stated, during the Brussels session on 28 February, that this was not a debate for the European Parliament. So first of all, Madam President - and I speak on behalf of the entire Group of the European People's Party (Christian Democrats) and European Democrats - I should like to say that you have behaved quite correctly in this matter, and you have the full confidence of our Group. That is the first point.
(Applause from the right)
Secondly: Mr Schulz, there has been correspondence between the Chair of your group and the President of the European Parliament. I assume that your contacts with your group Chair are such that you are aware of this correspondence. You also intervened in Brussels, and so the President supplied the necessary answers. In essence, what you are trying to do, two months before the elections in Italy, is to engage in electoral posturing in the European Parliament in order to give a boost to your socialist friends in Italy!
(Applause from the right)
Mr Schulz, you were a bad loser in Austria, you and your party friends, and now you are up to the same tricks in Italy. If that is what you want, you can be sure that we here in the European Parliament will be your most determined opponents.
(Applause from the right) Mr Schulz, let me get to the crux of the issue. Instead of interrogating the President for the umpteenth time on this affair, I wish you would put the same questions to your ally Mr Cossuta in Rome, an old-fashioned Stalinist who never fails to support this government in Rome. Why do you not ask him the same questions you are asking here, to the disadvantage of our party friends in Italy? Mr Schulz, I also have information which shows that there is a very wide range of opinion on this issue within your Group. That is quite plausible and entirely natural, but let me tell you that if you do not observe this Parliament's long-standing tradition that no national election campaigns are conducted here, and if you insist on adopting this new approach instead, you will get the proper response from us.
(Applause, heckling)
Madam President, I would like to refer to the letter which you have received from Spain' s Permanent Representative, which you just mentioned. I have been a Member of this Parliament since Spain joined the European Union on 1 January 1986 and, for the first time, this Parliament has established the precedent of a petition from a Supreme Court, not being delivered to the competent committee, but being replied to through the Head of the President' s private office, and the Spanish Ambassador' s letter addressed to the Head of the President' s private office, as if he were a second President. Letters from the Supreme Court are not replied to by the President of Parliament, but by the Head of the President of Parliament' s private office, and the Spanish Ambassador addresses himself to the Head of the President of Parliament' s private office.
The issue has been referred to the Council of State, where, after being studied, a suitable response will be given to the petition. If I were the Council of State, I would write a letter asking the European Parliament whether the head of the President' s private office is the competent authority to establish what the competent authority is.
No, Mr Medina Ortega, you are slightly mistaken. There are several precedents. As you will see, this will actually be very interesting. Mr Barón Crespo wrote to me to request that an exhaustive document be drawn up listing all the requests to waive parliamentary immunity and detailing the reactions given to them. I believe that the House, as well as the Committees that have a particular involvement, will find this document very interesting. It will show, once again, that almost all the requests, except for those from Portugal, originate from governments and that my predecessors were, in several cases, asked to take the same step as myself, that is, to request clarification. In particular, there was the case of Mr Balfe, the British MEP. There have been several instances where you will see that my predecessors Mr Gil-Robles Gil-Delgado and Mr Klepsch adopted the careful approach that I did. I believe that this really is a very significant issue and it is very important because it affects all the Members of a Parliament whose powers, we must admit, have increased. Members' protection is a particularly important matter that must be dealt with very carefully, and, I would like to make a serious point that our actions must be completely divorced from our relationships with the Members that these requests for waivers may involve. Personally, this is the way I currently work and shall continue to work in the future, wherever these requests may come from.
Madam President, you have given Mr Schulz an answer. I am grateful to you for that. We must accept it, but we do not agree with it. Mr Medina has now made this quite clear as well. We will continue to pursue this issue. We will be looking very closely at the reasons why this process has taken so long. It is not only that the stages within the process are incomprehensible; the length of time involved is beyond belief. But I would prefer not to continue this discussion with you during this debate, Madam President. Instead, I should like to say a few words to Mr Poettering. I am quite astonished by his statement.
Yes! I am quite astonished, because I value him, I value him as a fair partner. But this time, he has astonished me. First of all, it is quite clear that Mr Schulz was speaking on behalf of his group. Mr Schulz spoke and put questions on behalf of the Group of the Party of European Socialists, and did so with a great deal of courtesy and moderation. Those of us who know Mr Schulz realise that he does not always find it easy to be so moderate and restrained, but he managed it on this occasion, in order to make the points on behalf of the Group in a clear and lucid way.
(Heckling)
Our full support for Mr Schulz!
Secondly, Mr Poettering, let me make the following point. I did not speak last time in Brussels. You, however, said something in Brussels which is extremely dangerous. You said that this Group was going against Austria. Do you know who else uses this argument? There is only one person who argues along these lines, and that is Jörg Haider. He always says: "Anyone who criticises the Austrian Government is going against the country."
(Applause from the left)
I reject categorically - not only as an Austrian, but also as the present group spokesperson - any implication that anyone criticising the government is going against the country. Our group has never gone against the country or against Austria.
(Applause from the left)
Thirdly, Mr Poettering, what greatly astonishes me is that, if you had a clear conscience, you really would be pushing hard for a decision to be taken prior to the elections in Italy, without any delay here in Parliament. It was never an issue for our Group or, indeed, for our Italian colleagues who spoke out against it. Mrs Napoletano did not say that we are against a discussion of this issue. She was merely critical of the way in which the discussion was being conducted, namely on a party-political basis. Our Italian friends have absolutely no interest in politicising this matter. What we cannot accept is that the timeframe is so long. And if you, Mr Poettering, in particular, are genuinely interested in ensuring that a decision is taken, you must also be interested in ensuring that the decision is taken in the European Parliament now, regardless of the Italian elections. Otherwise, there will be suspicions that you know it could be dangerous for Berlusconi, and are doing your utmost to postpone the decision until after the elections. And you could only quash these suspicions, Mr Poettering, if you were in favour of a speedy decision by this House!
(Applause from the left)
Madam President, Mr Poettering has often spoken out, in this very House, against personal attacks on other Members of Parliament.
I have always respected him for this attitude, in spite of our conflicting political beliefs. Yet, in the speech he made earlier against the Socialist Group, he insulted a member of my group, Armando Cossuta. I think that it would do credit to him if he refrained from making such unwise comments in the future.
Madam President, you really have tormented me; I have had to wait for a long time, and Mr Swoboda has already said something about my temperament. Madam President, with your answers, you have provided a most welcome contrast to Mr Poettering this afternoon. You have responded to my questions objectively and in a very focused way. I have been in politics long enough to know that if you ask the President a question and a group Chairman intervenes excitedly, you are on the right track.
(Applause from the left) For that reason, Madam President, I should like, with your permission, to ask you again to answer my questions to which you have not yet responded. I put three questions to you in all. Firstly, I asked how you explain the fact that such a sensitive matter could be left lying for so long by the Spanish authorities without being dealt with. After all, Madam President, you sent an enquiry to the Spanish authorities, and they very discourteously made you wait for months for a response. What were the reasons for this delay, in your view, and why did you not demand a reply?
I would also ask you to answer the following questions. Are you absolutely certain that the Berlusconi/Dell'Utri case is unique? In other words, is it the only case in which the Spanish Supreme Court has sent an application direct to the European Parliament? Is this the first time this has happened? Can you definitely rule out any possibility that similar cases have arisen in the past, when the Spanish Supreme Court has approached Parliament direct and Parliament has immediately initiated its usual procedure? So my precise question is this: has there previously been a case like this one - which has given rise to doubt in your mind - where the Supreme Court has contacted the President of this House direct, and has Parliament accepted this procedure on a previous occasion? I would ask you to answer this question for me, because this has nothing to do with the Italian election campaign. Instead, my intention is to ensure that every Member of this House is treated equally, regardless of whether they are called Dell'Utri, Berlusconi, Poettering or Schulz. That is the reason for my questions, nothing else!
(Applause from the left)
Mr Schulz, thank you for asking this question. It gives me the opportunity to tell you that, personally, there is only one aspect of this matter that is not clear to me; and that is the reason why the President of the Supreme Court did not use the intermediary of the permanent representative of the Spanish Government to send us his request, as he had done so several years before. I must say that I did wonder about this. You will say that this matter is not my concern and I should not have reservations - this would have been perfectly straightforward. If that were the case, we could have, in fact, saved at least forty-five minutes this afternoon and we would not be debating this issue now. Yet, you are asking me why the Spanish Government has taken so much time to give me a reply. Well, I can imagine and, in fact, I can see today that it is because there is a genuine problem with regard to competence - it could be called a conflict of competence...
(Mr Schulz asked the President a question to which she replied) ...sent by the Minister for Justice and the Spanish permanent representative via the government. It is very simple. I repeat, the document that you will receive and which, I hope, will be very detailed, is actually extremely interesting and will give you details of the solutions found for all the situations which have arisen in various countries and the competent authority will always be noted.
I do not think that it is possible Mr Schulz. I am sorry but you are overstepping the mark a little, and I have been very patient. I am willing to meet to discuss this with you, if you wish, just as I am willing to see any Member of the House who requests a meeting. If you wish, we can arrange a meeting so that we can continue this debate.
A number of requests to make points of order have been tabled.
Madam President, I just wanted to say to Mr Swoboda that he sometimes finds it difficult to decide whether he is speaking here as the Vice-Chairman of the Group of the Party of European Socialists, as a Viennese politician, or as a former Viennese politician. I sometimes get the impression that his statements have more to do with the fact that there are local elections in Vienna on 25 March.
Madam President, in effect, the issue of Parliamentary immunity is controversial, maybe because the provisions of the Treaty were written 36 years ago and it would, as I feel, be appropriate to update them. Unfortunately, this does not fall within the remit of Parliament. In any case, we could take the initiative ourselves of adapting our Rules of Procedure to circumstances, for the Rules of Procedure are not very clear either.
Then, with regard to this debate, somebody said that the aim is to protect Parliament and that it has nothing to do with the Italian elections. It may well be a coincidence, but this debate is taking place the week after the announcement of the Italian elections.
Madam President, I just wanted to make a brief comment on Mr Schulz's remark about equal treatment. I am one of the three permanent rapporteurs on immunity issues on the Committee on Legal Affairs and the Internal Market. All I can say is that we genuinely do treat everyone equally. I also believe that your own approach in the Berlusconi/Dell'Utri cases is simply an expression of equal treatment.
I, myself, am working on a specific case in the Committee on Legal Affairs and the Internal Market in which we have been requesting a statement from the German authorities for nine months and have still not received a reply. In other words, these processes are quite normal; they are certainly not unusual. I fully support your approach towards these two immunity cases. I genuinely believe that the treatment of immunity is not a suitable theme for political discussion in the House. It is a legal, not a political issue. That is an important distinction which should be taken into account in the debate, and I am most grateful to you for your approach.
Madam President, on a point of order. In your legal tour d'horizon you seem to imply that at some point the UK authorities had asked for my immunity to be waived - or that is how it came through in the interpretation. I should like to assure you that never happened, although I did give evidence in a case which involved a Member for whom a similar request was made.
Mr Balfe, I was referring to when you gave evidence as a witness. My predecessor was not sure if the authority that asked if you could appear as a witness was actually the competent authority. The British Minister for Home Affairs gave a reply that he had no objection to your giving evidence, as a witness, I would stress.
Madam President, unfortunately, I, once again, have to request the floor to inform you and the House of another tragedy at sea. Last week, the fishing vessel Hansa, flying a German flag and with a Spanish and Portuguese crew, sank in the North Atlantic, off the coast of Scotland. Six of the 16 crew lost their lives. European fishermen have, once again, paid their tribute to the sea.
Madam President, I would like you and the rest of the House to be aware that the Committee on Fisheries approved a report on this issue last week which, I hope, will be presented to Parliament during the next part-session. This is our contribution to this cruel profession, which is increasingly beset by greater insecurity.
Madam President, I would like to ask you, on behalf of the Committee on Fisheries, to contact the families of the victims in order to express this Parliament' s condolences and solidarity, and I would like to point out that they all come from Galicia. I would also like you, Madam President, if you can, to contact the British sea rescue services, whose members, risking their own lives, saved many others.
I shall gladly do what you have asked, Mr Varela.
Madam President, I too wish to speak once again on the subject of deplorable and avoidable deaths. This time in memory of six Galician seamen who died in a tragic accident while working in Scottish waters a few days ago. They are to be buried in their own country this afternoon. At such a time, I appeal to the executive authority of the Union and to this Parliament to take whatever steps are necessary to help improve the living and working conditions in the fishing industry so that we can, as far as possible, avoid this type of accident which, these days, particularly afflicts the seamen of Galicia.
Madam President, less than a fortnight ago you spoke about a previous killing in the Basque country. In the meantime, 57 people have been arrested. The conflict in the Basque country bears some resemblance to that in Northern Ireland. Despite many differences, I can say that Basque nationalists have tried to follow the Irish model. The Spanish and French Governments unfortunately have not. They hold the view that the only possible position on armed struggle and the underlying nationalism is to wipe them out.
Until the paths taken in London and Dublin become the main model for Madrid and Paris it seems that the political landscape will remain as it is. You, Madam President, will continue to back the Spanish strategy, and I will continue to say what my Spanish colleagues dislike most. That is a very sad reality.
Madam President, I wanted to take the floor in order to expand on your comments at the beginning of the sitting, and to point out that the latest fatal victim of ETA' s barbarity, the Basque policeman Iñaki Totorika, belonged to the Basque Nationalist Party, the majority political force in the Basque Country. As you can see, terrorism is indiscriminate and also strikes at democratic nationalists.
As well as expressing my condolences and solidarity with the family and friends of the late Iñaki, I would like, once again, to express, in this parliamentary forum of the European Union, our complete condemnation of this latest attack and of all the murders and violent acts which the terrorist organisation ETA has being carrying out with a view to imposing its ideas through terror.
ETA claims to defend working people and to support a process of sovereignty and peace for the Basque people, and I would ask ETA whether murdering local councillors, cooks, workers and Basque policemen, kidnapping, extorting and assaulting people constitutes their peace plan. How can anyone believe in a plan that does not respect human rights, and that does not even respect the right to life?
The Basque Country, which I come from, wants peace above all, and that peace can only be achieved through mutual democratic respect. Therefore, on the journey towards finding this much longed for peace, ETA' s actions and any other type of violence have no place, are unwanted and neither help nor protect anyone, and the best thing would be for them to disappear once and for all and forever, so that we can move on to a phase of free political debate and free democratic decision making by all Basque citizens without exception so that we can decide on the best political future for our people.
Madam President, I notice that Mr Gorostiaga is no longer in his seat. Like those who share his creed, who murder and then flee, he spits out his poison on this House and then disappears like a coward.
Mr Gorostiaga has reminded us that the Spanish democratic justice system has in recent days made a series of arrests. Those arrested have been people accused of very serious crimes, of collaborating with armed groups, of apologising for terrorism and of supporting organised crime.
These people, who have been arrested on the orders of an independent and democratic judge, will have every judicial safeguard, they will be defended and heard, they will have a fair trial and, at all times, their dignity as people and citizens will be respected, which is not the case with the victims of Mr Gorostiaga' s friends, who are silenced by a bullet or a bomb, and who are, of course, unable to express themselves freely from the graveyards they are sent to by Mr Gorostiaga' s associates.
Very soon the Basque Country will have the opportunity to speak freely through the ballot box and then Mr Gorostiaga will see the results of the horror he brings to this House.
Madam President, just as Mr Gorostiaga' s speeches are a disgrace to this House, the abominations practised by his ETA friends and represented by him are a disgrace to humanity.
Madam President, I am not going to turn this into a procedural issue, but I would like to draw your attention to a situation which is taking place in Spain. The company Sintel, which is a subsidiary of Telefónica, is in a very serious situation in which its 2 000 workers are currently shut in or camped out in the open air in particularly harsh conditions, demanding a fair solution in relation to their jobs. On behalf of the workers, I would ask you to communicate this concern to the relevant committee.
Madam President, I came back yesterday from Palestine, from Gaza, where I attended the plenary session of the Palestinian Legislative Council which was able to meet for the first time in six months, albeit under certain conditions: the members of the Palestinian parliament had to enter Gaza using Israeli public transport, they were unable to use their cars, they were subjected to searches and many of them were prevented from reaching their destination because of the territories being sealed off.
On 7 March, in the middle of the night, 33 Palestinian villages - between Ramal and Birzeit, where there is a university - were completely sealed off by Israeli soldiers, who went so far as to use tanks and who dug trenches and destroyed 400 metres of paved land; 65 000 people are enclosed in those places. These are actions which, in my opinion, we can in no way endorse. I, therefore, call upon the President to make representations to Mr Solana and to present a protest at the way the University of Birzeit has been completely closed off. The students and teachers of Birzeit had not opened fire, nor had they taken any other hostile initiative: they were there simply to study.
The situation has reached dramatic proportions. Israel cannot continue to violate the Geneva International Conventions and collective punishment is wrong.
I do not endorse military or terrorist acts carried out by individual Palestinians or organisations, but collective punishment must be opposed because it is a form of tribal vendetta rather than a reaction.
I therefore call upon the President to champion a protest to the Israeli government and to ask Mr Solana to authorise an immediate intervention to bring about the reopening of the occupied territories and put an end to the collective punishments inflicted on the Palestinian people, and to bring about the reopening of Birzeit and its university and the restoration of this people's right to education and life.
Thank you, Mrs Morgantini. I shall, of course, do what you have asked me to do.
Safe transport of radioactive material
The next item is the report (A5-0040/2001) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication concerning the report by the Standing Working Group on the safe transport of radioactive material in the European Union [COM(1998)0155 - C4-0034/1999 - 1998/2083(COS)].
Madam President, Commissioner, I should like to start by thanking my fellow member, Mrs Isler Béguin, for her work as the initial rapporteur for this report, and to say that I am sorry she was unable to see the report through to the end and that, as chairman of the committee, I had to take over, because the final version of the report does not reflect the rapporteur's views.
The subject matter of this report is, as I am sure you realise, a real hot potato which has divided public opinion in numerous Member States of the European Union. Nuclear energy alone has divided the European Parliament on other occasions, for obvious reasons. I should like to make it clear from the start, however, that the Committee on Regional Policy, Transport and Tourism was quite right to choose not to use this report, on which it has been working for a very long time, since before the European elections, as a platform for discussing the question of principle, that is, the question of whether there should even be nuclear energy, and to focus purely and simply on the subject of the transport of radioactive material within the European Union. It was right to do so, if, for no other reason than, from a legal point of view, it is not up to the European Union to say whether or not nuclear energy should be used, it is up to the Member States. Rightly or wrongly, I do not intend to go into this now, but that is the fact of the matter. We in the Committee on Transport had no reason to extend the debate beyond our remit; the subject of the report is the transport of radioactive material and that is therefore what we were required to focus on.
Having said which, we know that, at international level, we have the International Atomic Energy Agency, which has been issuing recommendations on the safe transport of radioactive material - in the form of Safety Standard No 6 - since 1961 and that, although these standards are not binding, all Member States have incorporated them into their national legislation. The Agency's rules place the emphasis on the packages used in transporting the material, meaning that packages governed by the Agency's rules must be capable of ensuring confinement of the materials transported, both in normal circumstances and in the event of an accident, and guaranteeing the safety of those exposed to them.
Obviously, I agree that safety has absolute priority over profitability and supply and that the nuclear industry must strictly abide by international transport regulations. We must not overlook the fact that radioactive material is regularly transported over long distances, not only within the European Union but also to and from other continents. Without quoting specific examples, I need only say two particularly meaningful words, I need only refer to two particularly meaningful sites: La Hague in France and Sellafield in Great Britain, where radioactive material is processed.
There are four particularly important points in the report to which I should like to refer, as pointers, because we do not have as much time as we would like at our disposal.
First, the report stresses that the European Union should make an effort to reduce the volume and distance that radioactive material is transported. This is the proximity principle and was the subject of a European Parliament resolution back in 1996.
Secondly, it is most important, as this report makes quite clear, that we cooperate with the Central and Eastern European countries and that they comply with International Atomic Energy Agency regulations, irrespective of whether or not enlargement takes place quickly - as we all hope it will - because there are problems in these countries which could jeopardise the health and safety of European citizens.
Thirdly, as the report stresses, everyone responsible for transporting radioactive material must comply with existing rules, specifications and standards. Having legislation is not enough; it must be complied with.
Fourthly, we examined the question of information about convoys transporting radioactive materials and decided that regional and local authorities should be kept informed.
My last point concerns protests by various groups in this area. We are all in favour of freedom of expression for all European citizens, but it is important to avoid violence. This, too, is highlighted in the report. I have to tell you that the report attracted a large majority in committee and that the two main political groups are in agreement, which is why I regret to tell the House that I am unable to accept individual amendments from my fellow members.
Mr President, I am standing in for my colleague, Mr Mombaur, who is unable to attend as he is unwell, to give the opinion of the Committee on Industry, External Trade, Research and Energy. The committee's opinion was originally adopted in April 1999, in the last Parliament, and was readopted by the committee in this Parliament by an overwhelming majority with the original wording. The draftsman, Mr Mombaur, noted that only two things had changed in the two years. I should like to quote his comments that: "First, the Federal German Government's policy of ending electricity production at nuclear power stations after a further 32 years has shown clearly that, at least in the case of the transport of spent fuel elements, safety problems do not exist. Secondly, it has been made clear that a change of government in one Member State does not provide a legal basis for terminating agreements concluded at intergovernmental level."
Six conclusions were adopted by the Industry Committee, largely of a technical nature, to emphasise the low levels of radioactivity and exposure involved, particularly in comparison with naturally occurring background radiation. I note conclusions 1 and 2 concerning the Standing Working Group on the safe transport of radioactive materials in the European Union, which was established in 1982 at Parliament's request, which call for its work to continue and for its proceedings to be made public.
I am intrigued to see Commissioner Lamy here this afternoon. Does this means the Commission is intending to extend the trade in nuclear materials beyond the boundaries of the European Union?
Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, I should like to express my warm thanks to all our colleagues on the Committee on Regional Policy, Transport and Tourism who have made it possible for us to discuss the Commission communication on the safe transport of radioactive material so objectively. This is not an appropriate theme with which to score political points. Let me make it quite clear, the most dangerous aspect of the transport of radioactive material today are the demonstrators on the periphery who cut the railway lines in half, dig out railway embankments, and do other similar things. At the moment, some of them are staging a 'lie-in' on the railway tracks in Germany. That is far more dangerous than the transports themselves.
The Commission communication also makes it clear that in Europe, the vast majority of these movements consist of low-grade radioactive material which is being transported and used to benefit people, that is, as medical products. No one can possibly object to that. The Group of the European People's Party, and let me be quite clear on this, we will vote against all proposed amendments presented by fellow MEPs in Parliament, because we believe that in the Committee, we have worked out an excellent compromise which is worth defending at Parliamentary level as well.
Let me stress again, it is not the task of the European Union - as the rapporteur, my friend Konstantinos Hatzidakis, has also pointed out - to prescribe to individual Member States the type of primary energy sources they should use. If the majority of Member States continue to be committed to nuclear energy today, however, safe and appropriate procedures must be in place. I hope that the Member States will also genuinely fulfil their obligation to provide information, which is laid down in the communication. This will be the next test for Germany, when, at the end of March, reprocessed material is due to be transported from La Hague to its final storage site in Germany.
Mr President, today we must assess what this report is about, which is the safe transportation of radioactive materials. It is a response to the Commission's communication on recent changes to the International Atomic Energy Agency's transport regulations. I say that because there were times during the debate in the committee when the central issue of transportation of radioactive material seemed to get lost in the wider debate between the pro- and anti-nuclear lobbies.
We should, however, thank Mrs Isler Béguin for starting the work, and certainly our chairman Mr Hatzidakis for finishing it, so we can have that debate here today. The Commission takes the view that the risk associated with transportation of radioactive material is low but that efforts should be made to inform the public and the emergency services of the safety of the transportation process. A multi-annual plan should also be adopted by the Community. We broadly support this view.
Sadly, in the former rapporteur's report, she took a position which included all dangerous inherent radioactivity, went against reprocessing of radioactive material and recommended that the Euratom Treaty be withdrawn and the nuclear sector be covered by a chapter about energy in the Treaty.
We in the PSE felt, as I said earlier, that this was a report on the transportation of radioactive material and had nothing to do with the merits or demerits of the nuclear industry. That is why we made compromises and I feel at the moment that we have a balanced report we can all support.
On behalf of the PSE, therefore, I can say that we will support the two amendments that we tabled down in the plenary but reject the majority of amendments which either defend the nuclear industry as if no problem exists, or damn it as some form of devil-incarnate industry.
My group believes that the report as it stands, while not perfect, is at least balanced, realistic, objective and addresses the issues that it is supposed to address, namely the transportation of radioactive material.
Mr President, Commissioner, the European Parliament has, once again, missed an opportunity to do some straight talking about nuclear energy. It has, once again, side-stepped a fundamental debate on the safe transport of dangerous materials, as if nuclear energy were still the domain of experts and the advocates of nuclear energy and that the debate will, by necessity, be passionate and controversial.
I attempted to open this debate at the public hearing on 21 January 2000 when I was the first rapporteur. The all-powerful nuclear lobby pulled strings again, however. Although the first report by Mr Maurice was never presented during the previous legislature, the report before us could have been a step forward but that will not happen.
The Committee on Regional Policy, Transport and Tourism adopted a resolution, with the full support of the Committee on Industry, External Trade, Research and Energy, which reveals nothing of the concern about opinion on the extremely sensitive issues surrounding the transport of radioactive materials, whereas my original report was perfectly in tune with the changing views of European citizens on these issues.
This is indeed a dramatic turn of events, which gives us cause to condemn the subtle workings of the agreements between large political groups manipulated by the pro-nuclear lobby. So, despite the work we have done, the draft resolution before us runs counter to the original proposals and, as a Member of Parliament, I cannot agree to it appearing in a resolution; perhaps silence is tantamount to a crime.
Although on many points I had managed to achieve a fair number of compromises between Members who had worked on this matter and tabled amendments, all this work was smashed to pieces the day before the vote in the Committee on Regional Policy, Transport and Tourism when the main groups refused to vote in favour of our compromises.
The main issues surrounding the transport of radioactive materials, such as transparency, safety and, more importantly, ways of reducing these transports, have been curtailed in the report that was presented to you. The report adopted by the Chairman of the Committee on Regional Policy, Transport and Tourism is nothing but a paean to the nuclear industry. As proof of the influence that the pro-nuclear lobby had in the drafting of this change, the amendments presented by the conservatives and the socialists are absolutely identical, word-for-word, as are the acknowledgements from the lobby to the Members, who have gone along with the whole thing. They want us to believe that the transport of radioactive materials is not a matter for the nuclear industry and that we, the Group of the Greens, are in the wrong debate. I should like to see an end to this hypocrisy!
Although most radioactive waste often takes the form of small packages to be used in laboratories and medicine, this is not the most dangerous material. In fact, the transport of radioactive waste presents the greatest risk due to the levels of radioactivity. To say the opposite would be a manipulation of the truth.
Therefore, we are not being in the least bit provocative in raising the issue of the treatment of these radioactive packages, since we are aware that the entire policy on the safe transport of radioactive materials is based on packaging, which would be guaranteed against all eventualities.
Yet, we are aware that many radioactive products including the most toxic, such as plutonium, are being transported around Europe. Is it a crime of lèse-majesté to want to see an end to these bombs on wheels?
In my report, I tried to provide answers to these issues and to raise the critical question about the origin of radioactive materials transportation. At this point, we reach the issue of the nuclear industry and of nuclear waste reprocessing in particular, since reprocessing in plants in The Hague and Sellafield is what actually causes most radioactive waste to be transported. If reprocessing did not take place, radioactive waste would not be transported.
That is the simplest solution and it is possible, because we are aware that reprocessing is an economic and ecological anomaly, given what we now know. The most recent development in the transport of highly radioactive materials is that waste from MOX-fuel processing plants is stored, quite illegally, in The Hague. This means, Mr President, that it has been illegally transported as well. There is no point in seeking to curtail the debate, as the report is trying to do. We might improve it, on the other hand, by voting in favour of the amendments that I have just presented.
Mr President, I very much welcome this report on the transportation of radioactive material within the European Union. As you are all aware, this is a matter of deep concern to the Irish people, who are particularly upset that there will be increased shipments of nuclear material through the Irish Sea in the near future.
The German Government has already stated that it is ready to restart the shipments of spent nuclear fuel to Cumbria, and the Dutch Government has overseen the transportation of two shipments of nuclear spent material to Sellafield in recent times. The Dutch Government intends to carry out 17 more shipments in the coming years.
Fighting British Nuclear Fuels and the British nuclear industry is never an easy task - I have been doing it for many years. That is why I am particularly pleased that the Greater London Assembly set up a committee last week to investigate safety concerns on the transportation of radioactive waste by rail through London. Trains loaded with spent nuclear fuel from three nuclear plants in the south-east of England regularly cross London bound for the BNFL plant at Sellafield. They pass through seven boroughs, including West Hampstead, Islington, Hackney, Hammersmith, Fulham, Wandsworth and Bromley. Cartloads of nuclear waste are regularly stored at marshalling yards in Willesden.
The setting up of this new Radioactive Trains Investigative Committee will hear evidence from British Nuclear Fuels and Railtrack, as well as from representatives from local community groups on this very issue. It is anticipated that this committee will report back to the Greater London Assembly by the summer. The committee's foundation comes only a few days after a train carrying spent nuclear fuel flasks derailed as it arrived at the Torness power plant in Scotland. I am pleased that the members of the Greater London Assembly are now equally concerned by the shipment of radioactive nuclear materials in England and, in particular, to the BNFL Sellafield plant in Cumbria.
I hope that politicians and local authorities in Ireland can join forces with members of the Greater London Assembly and other groups in England to intensify the battle to see that BNFL close down the nuclear white elephant of the Sellafield plant.
A separate but related matter is that it is high time for a full environmental impact assessment to be carried out on the likely environmental damage that could arise from nuclear shipments across the Irish Sea. Once again, I call on the European Commissioner for the environment, Mrs Wallström, to invoke powers under the Euratom Treaty to force an independent evaluation of the environmental risks to be carried out for the shipment of nuclear materials in the Irish Sea.
I congratulate the rapporteur, Mr Hatzidakis, on his report.
Mr President, I apologise for arriving a little late, but aircraft being what they are I am lucky to be here at all.
Like Mr Simpson, I speak for the north-west of England, where the nuclear industry is of huge significance - in Springfield, where the rods are manufactured, Sellafield, where they are changed back into something more useful, and Warrington, the headquarters of British Nuclear Fuels.
This industry is never complacent. It recognises the concerns of people in Britain and Europe about the transportation of nuclear material and takes huge trouble in testing what needs to be done. Its record in the transportation of dangerous goods is amongst the best. There has never been a fatality in the transportation of nuclear materials and, if the industry has its way, there never will be.
The debate referred to by Mr Fitzsimons was one that I saw when I was Northern Ireland Minister. It is tendentious and ill-informed. It is also an attack - in which, if I may say so, the Group of the Greens is also involved - upon my constituents in the north-west and everyone else who works in this most important and significant industry both in Britain and in other parts of the Union. This is not the time for a debate on nuclear power except to say that it is the future. It is one of the greenest ways of generating power anywhere in the world. The sooner we realise that the better.
I am delighted that my amendments in committee were significant in changing the nature of this report. I have tabled some more for the vote tomorrow, along similar lines. I am proud to be associated with the rejection of the original report and, I hope, the passing of the report as amended.
Mr President, ladies and gentlemen, I think we should focus on what the report actually says, for I think that substantial parts of it still show the hand of Mrs Isler Béguin. I welcome that, and I would also like to thank the Committee Chairman who finished the work. No one would dispute that nuclear energy and the transport of nuclear waste fall within the competencies of the Member States. Of course, if agreements have been concluded, they must also be adhered to, especially as far as transport is concerned.
Transporting radioactive material is not a risk-free business, as the report points out. So I think that what the report says is important: firstly, the safety of people and the environment must have absolute priority; secondly, full information must be provided to the local authorities and community. Many people in Germany, in particular, are worried at present; they are upset about what lies ahead. Being able to voice their opinion and take part in demonstrations is part of that. We are united in our condemnation of violence against people and property, because it is counterproductive. For our part, let me say this: the proposal put forward in Germany by a politician by the name of Möllemann to carry out the Castor transports by airship must also be rejected. It would certainly be impossible to comply with safety requirements and would merely make the transport of radioactive waste even more hazardous.
Mrs Isler Béguin, you and I would probably phase out nuclear energy tomorrow, but we do not make up the majority in the world, or in this society. So we should concentrate on this communication so that in the immediate future, the transport of radioactive waste is as safe as possible. If we have then achieved what the German Government has set out to do, namely to agree on and complete the phasing-out of nuclear energy, the two of us might have attained our goal in a few years' time.
Mr President, ladies and gentlemen, we should not actually have been discussing nuclear safety, but the sworn opponents of nuclear power have changed the report' s course. The Group of the Greens do not want to understand the undeniable environmental advantages of nuclear power. What a paradox! It is obvious, too, that the Group of the Greens' position on nuclear power is based on the ideology of 1968, and they still refuse to engage in frank and honest discussion on the topic. Their opinions seem to be fixed beforehand, and the facts have no effect on them. The first version of the report was used as a chance for them to get on their hobbyhorse and oppose nuclear energy. What is remarkable is that there was no mention, whatsoever, in the report of the Commission' s action programme, which contains many sensible initiatives. Fortunately, after the amendments tabled in the committee, we have managed to return from a myopic position to one that goes to the core of the matter.
The transport of radioactive material is in compliance with the regulations of the International Atomic Energy Agency. The Commission has consulted a working party made up of experts - not politicians, note - from Member States. The working party considers that the modified regulations will give a considerable amount of additional protection, although the original ones were not regarded as in any way inadequate. The risks are considered to be small and, thanks to the stringent regulations in force, accidents have been avoided for almost half a century. This is so despite the fact that certain, though by no means all, opponents of nuclear power try, irresponsibly, to sabotage the transport operation, for example, by loosening rails. This makes one wonder who is responsible and who is putting public safety at risk.
I urge everyone to keep to the facts. The Commission' s remark that the public ought to be told how good the situation is in the final analysis, is, therefore, more than justified. Because nuclear power increases prosperity and makes for a cleaner environment, it is an inevitable solution to the energy question. If the nuclear power plants in France were closed down right now, there would be a rush in this Chamber to look for candles.
Mr President, the report goes a long way to meeting our wishes, although there are a few points in respect of which we have tabled an amendment. Given the sensitive and emotional nature of the topic, the Liberal Group sets great store by a realistic account of the facts, for example by reporting the very diverse expert opinions on the subject of radiation limit values.
Secondly, we believe it would be misleading to suggest that the nuclear industry act in a self-regulating capacity, especially when it comes to safety. The nuclear industry, too, is subject to internationally binding safety rules on the basis of which consistent standards have been established with which all actors must comply.
Thirdly, recital e) is right to draw a distinction between, on the one hand, radioactive material which consists of isotopes for medical, industrial and research purposes - which makes up the lion' s share of such movements - and, on the other hand, radioactive waste and spent nuclear fuels intended for re-use. That is the most hazardous form of radioactive material, but, relatively speaking, it only makes up a very small proportion of the total. The distinction between specific nuclear material and radioactive material in more general terms, however, is not clarified elsewhere in the text.
If the Commission were to look into all transport movements of radioactive material, this would duplicate the work of the International Atomic Energy Agency, which is soon to embark upon a similar enquiry. It would be useful if the Commission were to focus on the transport of nuclear material in the European Union, however.
Fourthly, my group opposes the fact that the wider topic of the duty of consultation, with regard to the transport of all dangerous substances, is addressed in this report. This is not what the report is about. The liberals do believe, however, that the local authorities must be consulted on the transport of radioactive materials. The emphasis should then, however, be on compulsory prior notice of the transport of nuclear material.
Finally, we welcome the IAAE' s decision to evaluate its transport rules every two years and adapt them, if necessary. We would like to emphasise that, in the interests of a consistently high safety level, the rules will have to be implemented by all Member States at the beginning of next year.
Mr President, first of all I would like to reassure both Mr Chichester and, perhaps, to a greater extent, Mrs Isler Béguin. The reason I am representing the Commission here today is not that the issue of the transportation of nuclear materials has been transferred to the stealthy and all-embracing range of activities of the Commissioner responsible for external trade. It is actually a far more innocent exercise involving the temporary transportation of files between members of the Commission out of concern to lend a hand from time to time. I must specify that I shall not be stockpiling these files.
Basically, then, the transportation of nuclear material, as you have just mentioned, is often approached in a rather emotional fashion, considering the context and the environment in which this industry operates. We, in the Commission, therefore, fully appreciate the difficult task that you have had in summarising positions which are often rather contradictory. We feel that the rapporteur, and also the Members of Parliament and the committee members who have participated in this, should be congratulated on this quite remarkable overview.
As several of you have pointed out in the course of the debate, the nuclear industry, like it or not, assumes a significant load in ensuring the security of our energy supply, and we must, therefore, accept the fact that this industry must undertake the transportation of radioactive material.
The key point we see in the report before you is the confirmation that the measures undertaken nationally and internationally provide a high level of safety in the transportation of this material. That being the case, there is quite clearly a crucial need for transparency in this matter, as in all matters affecting the nuclear sector. We acknowledge the need for precise and transparent information regarding the risks which the population at large could or can run. We support and are willing to promote this.
Despite the difficulties arising due to the nature of the material and the limitations necessitated by security considerations, like you, we feel it is important to step up the provision of information. Obviously, this is an area that has never yet been optimised or perfected and, as Mr Piecyk mentioned, it is true that the States are first and foremost responsible for such matters, but that does not stop us working on measures to improve, for instance, the documents dealing with the transportation of such material.
It is not for us to deliver an opinion on the appropriateness of using reprocessing technology. This is an essentially industrial solution which must really be decided on the basis of technical and economic criteria and in terms of the need to reduce highly radioactive waste.
We can, on the other hand, give our support to the efforts made in research and development, and we intend to do so. Indeed this is what the Commission has proposed under the Sixth Framework Programme on Research and Development, giving priority to innovation in waste management.
It is also our responsibility to ensure that obligations under the Euratom Treaty, Chapter III on radiological protection, are fulfilled. Your report expresses the wish to incorporate a chapter on energy in the Union Treaty. We are all aware that this is an issue that has been discussed on several occasions within intergovernmental conferences, without any result to date.
As our Green Paper "Towards a European strategy for the security of energy supply" emphasises, we feel that the Euratom Treaty fulfils its objectives in a whole range of areas. It is true that it does not include any specific reference to the transportation of radioactive material. We consider, nonetheless, that the provisions of this Treaty enable us to perform a supervisory role while maintaining the prime responsibility of Member States.
That is what the Commission wished to say on the subject of this report. Obviously, we are going to carefully examine all the suggestions made in the report along the lines I have just outlined, that is, with a view to improving our own action within the scope of our resources and our jurisdiction as conferred by the Treaties.
As I said in my opening remark, we feel that this report makes a useful contribution. It makes it possible to issue an informed opinion to the citizens of Europe and, following the many debates between us on this issue of the transportation of radioactive materials, we feel that it contributes to a reasoned approach to this activity, which will doubtless motivate improvements in terms of transparency, and we therefore consider this report to be most welcome.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WTO negotiations on the built-in agenda
The next item is the debate on the report (A5-0076/2001) by Mr Schwaiger, on behalf of the Committee on Industry, External Trade, Research and Energy, containing the European Parliament's recommendations to the Commission on the negotiations conducted within the WTO framework on the Built-In Agenda.
Mr President, Commissioner, ladies and gentlemen, Seattle showed that for the WTO, the USA is no longer the only major power. As the European Union, we face the United States on an equal footing. The same applies to the Asian states, and the developing countries play an important role as well. With almost a 40% share of trade and services, the European Union has become an important negotiating partner worldwide, which bears responsibility in all areas of the WTO and which should involve all the industrialised and developing countries in this process. We must do justice to this responsibility by making the European Parliament's voice heard at an early stage, and by being present to shape the focus of the current negotiations.
So today, we want to fulfil this task and, with our recommendations on the WTO's Built-In Agenda, make our position clear to the citizens of Europe early on. We want these recommendations to be taken into account at the WTO's interim review in April 2001. Our individual demands are in line with our proposals at the multilateral round in Seattle. As that round failed to achieve a result, we now wish to clarify and update our position by putting forward these recommendations on agriculture, services, and specific intellectual property issues. Today's debate will not include the full range of issues such as environmental protection, health policy, competition, minimum social standards, etc. We will be clarifying our position on those areas in a series of further recommendations in a few months' time, but certainly before the new multilateral round opens in Qatar at the beginning of November. So I would ask my colleagues from the other interested committees to be patient until then. I would like to mention Mrs Flemming in particular, who has put forward some very interesting proposals. They will undoubtedly play a key role in the committee responsible, as well as in Parliament, during the next round.
This report on the Built-In Agenda is only intended to deal with the three areas, not the package as a whole. Let me pick out a few points. Firstly, regarding agriculture: as outlined in the Council's mandate of December 2000, we want to achieve a balance between trade and non-trade concerns in agriculture. For example, structural funding for rural development belongs in the green box and thus ceases to be the subject of wrangling within the WTO.
We agree with the Commission's courageous proposal, which had our full support and which led to the Council of Ministers' recent decision to remove all trade barriers on all products from the world's 48 least developed countries. This is a signal for a close partnership with the developing countries within the WTO framework, a signal which does not diminish in value even in light of the transitional arrangements for 'sensitive' products. We also advocate, however, the vigorous defence of the existing European model of agriculture based on multifunctionality. The precise details are set out in the report.
Regarding services: we wish to achieve further progressive liberalisation of the trade in services. This must not be a one-way street for the industrialised nations, however, but must include the developing countries as well. As regards the protection of intellectual property, we want biodiversity to be respected, and we are also seeking a guarantee that in the field of plant innovations, the economic benefit will be shared appropriately between the donor country and the party wishing to commercialise the material.
We are seeking greater transparency in the preparation and conduct of ministerial meetings. Procedures relating to composition and reporting mechanisms, and to the frequency and timing of formal WTO meetings, must be subordinate to this goal.
In the interests of greater democratisation and improved scrutiny of the WTO mechanisms, we are calling for the speedy creation of a parliamentary dimension, in which the various regions of the world, and the parliaments and parliamentarians involved in the decision-making process in the field of trade, could discuss the reforms of the WTO and introduce and implement effective scrutiny of the WTO bodies.
Mr President, it is deplorable that the draftsman of the opinion on the most important chapter in these negotiations - agriculture - should only have two minutes to speak. But never mind!
The first point to stress is that the negotiation of an agreement on trade in agricultural and food products only makes sense within a global agreement that also covers other sectors of the economy and other facets of society. The second point to stress is that the European Union must be willing to make an extra effort to reduce internal support in market access and export subsidies. For this effort, however, we must demand transparent rules and equivalent action from our trading partners. The third point is that it is considered essential that the peace clause and the special safeguard clause should be renewed in order to maintain stability in agricultural markets and farmers' incomes. The fourth point has to do with the need to preserve the European agricultural model, characterised, as mentioned by Konrad Schwaiger, by the predominance of family businesses and the multifunctional role of agriculture in society. Yet we have to remember that we must preserve the primary function of agriculture, which is production. Otherwise, if we do not bear this in mind, our countryside will sooner or later become just an agricultural museum. Fifthly, it is important to highlight the initiative aimed at the less developed countries, but we must take steps to prevent this measure from being exploited by those not entitled to use it. As a final note, I should like to recall that the European Union is, today, the world' s largest importer of agricultural and food products, with a trade deficit of over USD 16 billion, and is, therefore, a net importer. The United States and all the members of the Cairns Group, on the other hand, are very much net exporters. In view of this situation, it is quite right that the European Union should be entitled to preserve its agricultural productive fabric, which is the basis for the economic vitality of its countryside. Falling into line over free trade, pure and simple, would not only mean yielding sheep-like to others' strategic interests but, in time, it would also be a death sentence for our countryside.
Mr President, Commissioner, ladies and gentlemen, world trade is becoming increasingly significant. With the new communications technologies, it is possible, with a click on the computer, to conclude contracts worldwide or enter into legal transactions within a very short period of time. So it is important, that in Europe, we give far more priority to the WTO negotiations in future, and discuss the fine detail to a greater extent as well.
In my view, the European Parliament has carried out very significant preparatory work in this area, but we should also give careful thought to the structure of our economy. In Europe at present, we have around 16 million SMEs with a workforce of less than 250 persons; these SMEs generate 60% of GNP and provide 60% of jobs. So the WTO negotiations are extremely important for SMEs in particular.
I believe that special priority should be given to the protection of intellectual property and the enforcement of protected rights. Here, a key task is to examine how we should define the level of inventiveness for patents, for example. Some countries require a very low level of inventiveness and, therefore, grant a great many patents very quickly. Other countries in Europe are very strict, and start off by making checks worldwide to establish whether the level of inventiveness is adequate. That is why it is necessary, in my view, to have this debate.
In this context, industrial applicability - which is also a condition of patentability - should quite obviously be discussed at the WTO negotiations as well, so that we can ensure that disputes in this area are avoided.
I also believe that the precautionary principle is very important for our future. It is also important, however, to make product safety a priority for SMEs, and ensure that with third-party certification, de facto exemption from liability can be achieved.
Mr President, Commissioner Pascal Lamy, I should like to congratulate Messrs Konrad Schwaiger and Arlindo Cunha on the reports and documents they have presented here, and also highlight the contributions made by all our colleagues in both the Committee on Industry, External Trade, Research and Energy and the Committee on Agriculture.
I should like to stress three points in this report that I believe are essential. Firstly, paragraph 22 on the question of services, calling for GATT agreements not to restrict the scope of the Member States to approve rules which recognise the specific nature of the provision of public services, particularly in the areas of education, health and culture. I see it as an essential anchor for the preservation of multiculturalism and the need to state that not everything can be liberalised, that liberalisation must firstly and ultimately serve the citizens, who are the ones who should benefit.
A second point I should like to mention has to do with the protection of intellectual property, and particularly paragraph 28, which points to the limited scope of the negotiations on protection of intellectual property under the Built-In Agenda. This, of course, is directed at Commissioner Pascal Lamy.
The third essential point, already mentioned here by both Konrad Schwaiger and Arlindo Cunha, has to do with our safeguarding of the multifunctional role of agriculture. This aspect is fundamental not as a slogan, not as a way for us to overcome our weaknesses, but as a way for us to reconcile quantity and quality. Although what Arlindo Cunha said is true, that "the primary function of agriculture is production" , it is no less true that this production must be encouraged with quality in mind. And this new Built-In Agenda has appeared just as the climate and context in Europe is one of uncertainty and mistrust over the quality of certain products. Therefore, when we assert the multifunctional role of agriculture, we must recognise that this priority must also include the strictest public health measures as well as consumer protection and support. I believe this is an essential role that Parliament needs to highlight at this time. Since I know Commissioner Pascal Lamy' s positions on this, I am sure that this role will also be performed.
Finally, Mr President, ladies and gentlemen, I must point out and, indeed, stress that there are other points to be included in this agenda that we must not forget, as the rapporteur said, but they will be part of the November 2001 round. They concern the social, environmental and defence aspects of a sustainable development model, so that what is globalised is not just wealth but also progress and economic and social development.
First, two questions addressed to the Commission. Paragraph 9 of the draft report talks about the need to preserve the peace clause and special safeguard clause for a provisional period. I am very curious to know what your views are on the preservation of those clauses as the talks proceed.
Secondly, paragraph 22, which Mr Seguro just mentioned. I understand that GATS do not necessarily affect publicly controlled utilities. I was wondering if you could perhaps expand on what the implications of GATS might be on utilities which have already been privatised.
Now, two observations. Firstly, it seems to me that there is a unique opportunity for increasing common ground between the EU and the US as far as agriculture is concerned. This is principally because of the profligacy of the American Government in supporting American farmers to an ever greater degree over the last few years, in a sense removing the moral authority that the US has had in the past in accusing the common agricultural policy of being wasteful and distorting. I wonder if you really feel there is an opportunity for you and the US to find new common ground in the agriculture talks. Finally, you will not be surprised to hear that I wish to stress the importance of the latter part of paragraph 40.
The Nice Summit might have been a halting step forward in terms of efficiency, but it is a serious step backward in terms of legitimacy and transparency as far as the conduct of the EU's trade policy is concerned. This is notably exemplified by the way in which the 133 Committee continues to take important and highly political decisions in the trade field without any published records or public account. In view of the lacuna which has opened up after the somewhat pot-pourri result of Nice, I urge both the Commission and the Council to look very favourably at the idea of an Interinstitutional Agreement in this field. If not, the moral authority of the whole European Union on transparency and legitimacy is seriously weakened in the WTO.
Mr President, I find the report by our fellow Member, Mr Schwaiger to be generally positive. Indeed, it follows on from the great efforts made by the Directorate of the Commission to redefine our trade policy and to ensure that trade serves the objectives of sustainable development.
Having said that, I have four comments to make. The first is that, while undertaking a new round of talks on the basis of a wider agenda is still more than ever a fine objective, the mandates granted by the Council cannot be said to be satisfactory as they stand. In this instance it is not a matter of bartering trade concessions in return for environmental or social clauses, but rather of taking a different tack in negotiating on trade in order to ensure that it is in better accord with the societal models and state regulation requirements.
In this respect, the talks scheduled in the Built-In Agenda are a test, which brings me to my second point. The agriculture line is not without its grey areas. There is, admittedly, an increased awareness that trade in agricultural products must be compatible with independence in terms of food supply, public health and land use, yet we are at a disadvantage due to the postponement of reform in the common agricultural policy until after 2006. Indeed, the report speaks of the need to safeguard the model, though it is more a case of the need to change the model. Regarding trade, while it is essential to reduce export subsidies, we reject the calls to bring them into line with world prices, as this is a blatantly productivist move.
Thirdly, the line on services is not satisfactory. There is talk of 'further progressive liberalisation' . That is a unilateral objective. The Commission, moreover, states that trade policy is not a goal in itself, but it must help support the social model. Yet, in our social model there are services of general interest, and in developing countries such general interest services have yet to be formed.
I shall, therefore, endorse the development of trade compatible with, or contributing to, the promotion of services of general interest. The European Union wishes to keep some sectors, such as, education and culture outside the domain of free trade. That is not enough. We have to work in the context of universal public assets. Indeed, it would be marvellous if the Directorate could provide us with a communication on the ways in which free trade and services of general interest may be complementary and compatible.
There is one last point I should like to raise on a major problem of governance. We must work with civil society as we do with the developing countries and allow a frank exchange of views. This is something the Directorate does, but not the States, and Parliament is lagging behind.
It is the responsibility of every single one of us. This is an approach that is critical in ensuring the success of the organisation of world trade.
Mr President, the cruel distribution of power between the rich and the poor was very much brought into focus in Seattle. In any event, the Commission last year committed itself to improving the position of the developing countries. Improved market access for the least developed countries is a case in point. The General Affairs Council, which was held at the end of February, also pointed along the same lines. The long transitional periods, however, for bananas, sugar and rice are most regrettable. Given the significance of their agricultural sector, market access for developing countries is crucial.
High EU standards, with regard to the environment and health, should not embrace protectionism vis-à-vis the developing world. Restricted market access is only appropriate for products which constitute a threat to health or the environment. The European requirements must be accompanied by assistance in meeting these standards, such as technology for environmentally-friendly manufacturing processes. As price competition is increasing, we need to shift our agricultural support measures from price intervention to direct income and investment support.
Alongside this, the free exchange of services also impacts on the developing countries. Are their fragile economies given the opportunity to prepare for competition? Without a sensible policy, they will be overrun by wealthy and specialist service providers before they know it.
Decision making in the WTO must give the developing world the chance to offer a counterweight to the interests of the rich trading blocs. After all, justice requires policy as well as the useful instrument of free trade. Finally, I would like to express my appreciation of the sound work done by the rapporteur.
Mr President, Mr Schwaiger' s report on the negotiations conducted within the WTO framework on the Built-In Agenda, in our view, raises three questions to which, I hope, our debate is going to provide answers.
Firstly, surely it is dangerous to negotiate separately on the Built-In Agenda? Admittedly, the negotiations on agriculture, services and certain aspects of intellectual property, as they are termed in the Built-In Agenda, were already programmed by the Uruguay Round and may, therefore, be considered as not having been legally affected by the failure of the general negotiations in Seattle. It seems to have been implicitly accepted that discussions on these areas will continue separately, but is that actually reasonable, given that all these subjects are effectively interdependent? Moreover, as I understood it, the European Union' s previous position has always been that there should be nothing but comprehensive negotiation. Should the failure at Seattle not lead us to rethink the entire emphasis of negotiations?
My second question is as follows: Paragraph 1 of the motion for a resolution we have before us calls on the Commission to conduct the negotiations on the Built-In Agenda on the basis of the guidelines given by the Council from before Seattle. Yet is the situation really still the same? There have been great strides forward in public opinion regarding the regulation of international trade. The failure of Seattle was an initial indicator of this, but opinion has developed apace since then, particularly under the impetus of a number of agricultural crises. Admittedly, the 1999 negotiating mandate already took into consideration the requirement for a multifunctional agriculture and an agricultural policy incorporating concerns unrelated to trade. At the same time, however, it expressed the necessity of pursuing the liberalisation of trade as a priority. Is that still compatible with developments? Do we not need further deliberation on the subject?
For instance, I am struck to note that, among the new concerns to be taken into account, people always cite product safety, environmental protection, food quality, animal welfare, justifiably so, but never independence in terms of food supply. Yet, Europe' s self-sufficiency in terms of food is absolutely crucial, and is very closely associated with all the other objectives we deem necessary. This has been demonstrated by means of a negative example of our dependence in terms of vegetable proteins, which we unfortunately had to accept at Blair House and which has led us to overuse animal meal. In the light of these events, do you not consider that the Blair House agreements need to be renegotiated?
My third question is this: How are the future talks to be monitored by the Council and the interested Parliaments? This point was clarified in some of the drafts for the Treaty of Nice by, either, a rewording of Article 133, or, a new protocol stipulating very precisely how the Council should supervise the Commission during the WTO negotiations to ensure that it does not deviate from the common position. All these excellent provisions, however, have disappeared from the final version. Similarly notable by their absence are any provisions on parliamentary scrutiny. Hence our proposal - I am coming to my conclusion, Mr President - before opening further negotiations, should we not first reopen the issue of increasing our control of the negotiators? We think this an essential precondition in order to properly safeguard the interests of the citizens of Europe.
Mr President, the World Trade Organisation is a tremendous economic success story. It has been such a success that our citizens are often rather alarmed by it, and suspect that it is rather sinister. So it is the task of the European Parliament, in particular, to instil confidence in the positive and sustainable nature of the WTO process. On behalf of the PPE-DE Group, therefore, I greatly welcome the fact that Mr Schwaiger's report has again included safeguarding cultural diversity in the catalogue of demands.
Our objective must be to explain to people, in credible, informed and comprehensible terms, that this process to which we are committed has the vision to achieve four goals on the basis of sustainable development: lasting economic growth for all, the protection of our environment, compliance with appropriate social standards and the preservation of cultural diversity. As the European Union is not only an economic community but also a community of values, we should continue to promote this approach beyond the Union's borders as well. Mr Schwaiger's report provides a fresh and very sound basis on which to proceed.
Mr President, Commissioner, I should like to make three points which could be of interest in the context of Konrad Schwaiger's report. Firstly, as you will see from the additional amendments which have now been proposed for this week, there is a great deal of interest in this issue within the House, and this interest generally tends to focus on a small number of themes. So my first question is this: are the TRIPs negotiations really all that promising? Should they continue as before, or is it time for a review? Should more be done in the field of agriculture? How can effective consumer protection be safeguarded? There are many other questions as well.
I would also like to ask you about the Built-In Agenda, which is now being negotiated and which is due for review in March. How great, in reality, are the differences between the parties negotiating on the Built-In Agenda? What impact is the agricultural crisis in Europe having on these negotiations, and how far have the negotiations progressed overall? Or is it more a question of business as usual? Are we simply carrying on as if nothing has happened?
The second point which I should like to raise is this, you have produced a document which indicates that you would like to see greater flexibility in the forthcoming WTO negotiations. Flexibility is a very broad term. I greatly welcomed this document but I am sure that it will spark off many political discussions in this House as well. You can interpret it in any number of ways, so let me put a few questions to you. Does this document signal a move away from the European Union's previous strategy, which, until now, has been based on the principle that we have always had, and wanted to have, a comprehensive role, which has included competition and investment, for example, but also all the 'soft' issues such as social standards, labour standards, and progress on environmental issues? Does this document signal a move away from that? Does it mean that you will need a new negotiating mandate or is the old one enough? What impact will this have on cooperation with the European Parliament?
In this context, I am most grateful to Mr Clegg for pointing out, yet again, that Article 133 is not acceptable to us in its current form. This is nothing new to you, and we are on the same side here, but the Council is listening, and perhaps the Council will be prepared, one day, to introduce an amendment with us.
The third point I would like to make is as follows: you met Mr Bob Soellig in the United States. I gather from the press that the mood of the meeting was very good, which is not surprising given that you are old friends, so in that sense I hope we can look forward to a rosier future in transatlantic relations. What are your specific expectations, however, of these good relations with regard to the fresh negotiations taking place within the WTO framework? Will there be positive signals, and will these positive signals mean that in June or July we will have a negotiating strategy which will take us to Qatar? And will this negotiating strategy include the developing countries as well?
Mr President, the report on the WTO negotiating package quite rightly calls for agricultural issues to be retained as an essential element of the negotiating mandate within the framework of the existing agreement. There must be no trade-off of concessions in the agricultural sector in exchange for concessions in other negotiating areas. This is necessary in order to safeguard the continued existence of the small-scale agricultural landscape, rural employment, environmental and resource protection, and modulated agricultural programmes, and to protect them from the impact of global market liberalisation.
Adopting and guaranteeing a high level of consumer protection in the EU makes substantial demands on agriculture in particular, and is the main prerequisite for fair trade in agricultural products without border controls. Over recent decades, the European food industry has benefited considerably from global market development, especially as regards the processing of agricultural products with high, or the highest, value added.
As the second-largest exporter of agricultural products, and by far the largest exporter of processed food, the European Union, therefore, has a significant interest in a well-functioning system of global trade. What is important for the negotiations is to ensure that the actors from sustainable agriculture are not played off against one other, and that this form of agriculture is harmonised. The issues of food safety and rural employment, consumer protection and the environment, as well as the sparing use of all resources, are viewed in different ways by the various actors, who also afford them different political priority. At the same time, the WTO should be focusing on issues which are moving up the public agenda. They include health, the environment, and social affairs, and not just as three separate issues.
Mr President, I should like to congratulate the rapporteur very warmly on his report. I am a passionate supporter of the WTO, as he is, because I believe that it offers poor countries the opportunity to integrate with wealthy nations. As a member of the Committee on the Environment, Public Health and Consumer Policy, I am also most grateful to Mr Schwaiger for taking the view that consumer protection, animal welfare and health are very important issues which we will deal with as priorities at a later date. If we fail to do so, we can expect to witness situations such as the Seattle débâcle time and time again.
In advance of this debate, however, I should like to raise two specific issues. I think that it is appalling for the WTO to impose or consider imposing sanctions on the European Union simply because the European Union is trying to protect its citizens from hormone-treated meat. We now have scientific proof that one hormone in particular is carcinogenic, while there is a strong possibility that a further five are also carcinogens. The precautionary principle must apply to the WTO as well.
Secondly, in the European Union, a number of states - notably Great Britain and Austria - have banned animal testing of cosmetics. The majority of citizens and consumers in the EU want to see this ban extended throughout the European Union. I think that the WTO will have to accept that it is possible to be very successful economically yet remain sensitive to the pain and suffering of God's creatures - animals - and that we must respect animals as well.
Mr President, just a couple of small points at the outset: clearly the Seattle Ministerial Conference failed to agree on a new round because developing countries refused to proceed with trade liberalisation. They made it clear that they did not feel that their concerns about the implementation of the Uruguay Round had been met and therefore they were not prepared to go any further. They were insisting, as they continue to do - as you know, Commissioner - on implementation.
Secondly, we need in this Parliament to be much more aware of the need to monitor international obligations, in particular since no reference has been made here today to the ACP-EU Cotonou Agreement and its agricultural trade protocols. The EU must be much more sensitive to these concerns than it has been in the past, though I pay tribute to the Commissioner, especially as regards access to markets.
Now I want to touch briefly on the rather shadowy side of globalisation which is typified for me by access to medicines and the clear need for a review of TRIPs. Eleven million people will die of preventable diseases this year. In Zambia, treatment of one member of a family for pneumonia will take up the family's entire monthly budget. This is of deep concern. As you are aware, the pharmaceutical companies have taken the South African Government to court about its Medicines Act of 1997. This act would allow parallel importing and would authorise the genetic production of patented medicines for the government's non-profit, non-commercial use. Four million people are HIV-infected in that country and the South African Government believes it has a constitutional duty to do this.
Would the Commissioner agree with me that the TRIPs is neutral on parallel imports and actually allows for compulsory licensing? And would he agree with me that there should be a reduction in patent protection, reinforced health safeguards and a ban on the threatened use of trade sanctions?
Mr President, the growing concern of peoples regarding the implications of the worldwide liberalisation of trade, which was so clearly present in the Seattle demonstrations and the Porto Alegre world social forum, is reflected to some degree in this report, which highlights the need for transparency in the way negotiations are prepared and conducted, enhanced parliamentary control, and respect for the precautionary principle and the principle of sustainable development.
The report is not, however, coherent in the positions it adopts, and it ultimately supports the continuation of liberalisation, particularly in respect of the trade in services, and we consider this to be negative. With regard to agriculture too, although it includes certain changes made by the Committee on Agriculture specifically to ensure food safety and food quality, it does not take into account other major amendments, such as the one we tabled on the review of the Blair House agreement, with particular regard to protein-rich plants, given the BSE crisis and the part played by animal meal. It also ultimately advocates the continuation of the trend to liberalise agricultural trade, which we do not support.
Mr President, ladies and gentlemen, agriculture is not like other commercial or industrial products. Unlike a captain of industry, the farmer cannot simply decide to relocate his means of production to wherever the manufacturing conditions are most favourable: where the wages are low, the sun always shines, and there is enough rainfall. So different rules must apply to agriculture, and food safety and food security - in other words, food sovereignty - must be the first commandment for every individual state.
The multifunctionality of agriculture must also be recognised and enforced by the World Trade Organisation, and that means that agricultural funding must be based on ecological and social criteria as well. The task is not, and I must make this quite clear, to engage in new forms of agricultural protectionism targeted especially at developing and threshold countries. Again, they must be looked at separately in this context.
It also means, however, that the European Union cannot dump its many surpluses with high export subsidies at global market prices in order to disrupt or even destroy markets elsewhere. There are countless examples of this. And one thing is clear; at the prices shaped by the global market, no one can possibly produce agricultural products under socially and ecologically compatible conditions and still make a profit. That is amply demonstrated by the current agricultural crisis which we are witnessing here in the European Union. We must, therefore, focus primarily on the European internal market, and those who wish to produce for the global market should do so, of course, but they should do so without subsidies and support from the European Union.
One thing must be clear: food safety and consumer protection must have absolute priority. There is one basic rule which we must not ignore: people everywhere in the world need healthy food, drinking water and air to breathe. Unless we have these three basic elements of life, everything else is irrelevant.
Mr President, Commissioner, there are always advantages and disadvantages in being the last speaker to make a quick point in a debate. First of all, I should like to briefly mention one issue which you may be able to respond to directly. What is the situation with regard to the operating agreement? Even if it is not yet in force, it is clear that it is potentially explosive, especially for the future of all that we have been discussing. Is a review planned, and what form can and will this take? That is my first question.
The second really follows on from everything we have been discussing here. My main concern is how acceptance of the negotiating process can be achieved in light of the current overall political situation. What is the Commission planning to do? What are the options for the European Union? There is a great deal of cause for concern. The WTO is what it is. But what it lacks, above all - especially in terms of achieving acceptance - is transparency in almost every policy area. The demands which we have put forward in paragraphs 30 to 40 of the report point in the right direction. As ever, all that is lacking is the will to implement them. This lack of transparency leads to a great many overly-dramatic, interest-led articles in the press, such as the one I read at the weekend in the Financial Times, which attacks the WTO's public image. Of course, the venue for the WTO Round - or the Ministerial meeting first of all - is not the best choice in terms of image. What does the Commission think it can do, in terms of a general information campaign, to bring about change? And are you considering more specific initiatives to enable developing countries to participate in the decision-making process, e.g. by covering their legal costs and taking other similar measures which could be arranged on a bilateral basis?
Mr President, I should first like to sincerely thank Mr Schwaiger and the Committee on Industry, External Trade, Research and Energy for this excellent report.
It provides valuable support for the positions adopted by the European Union and, indeed as Mrs Mann did, I was pleased to note that it had aroused great interest among the Members of Parliament, judging at least by the number of amendments that have been tabled.
Basically, the considerations and concerns you express in this report are broadly in line with those of the Commission which, of course, as some of you have said, go beyond the scope of the Built-In Agenda which is our current objective in Geneva.
Like us, you seek to set up a framework for the liberalisation of trade in the form of a set of mutually accepted multilateral regulations, you wish to increase the transparency of WTO negotiation procedures, you wish to improve the integration of developing countries into the multilateral system, you wish to safeguard European models in agriculture and public health, and likewise in the fields of the environment and public services. This is basically a summary of the European Union agenda for the first round of negotiations.
We have always considered that progress on the Built-In Agenda, the subject of your report, would be facilitated by being incorporated in a wider agenda. Your report basically highlights the same argument and, in making this point, I am responding to Mr Berthu' s comment. We are making very slow progress in Geneva in what are really the preparations for talks on agriculture and services, while we know full well that only a comprehensive round will really be able to catalyse any relaunch. That is the stage we are at today.
I shall endeavour to comment briefly on the matters you raised in your report, particularly on agriculture, services and intellectual property, which were often brought up in the speeches I have just heard.
Concerning agriculture, we agree with you. Firstly, I confirm that the European Union' s negotiating position is indeed shaped by Agenda 2000. Secondly, the needs of developing countries are top of our list of concerns in agricultural matters, and this, indeed, was the objective of the 'everything but arms' initiative which I must thank you for supporting. Thirdly, you wish to safeguard the European farm model, considering the many roles it plays in social, environmental and food-related matters, and this meets with the full agreement of Franz Fischler and myself. Let me reassure Messrs Seguro and Cunha on this point, the promotion of considerations in agriculture unrelated to trade and the safeguarding of our own farm model continue to be key components of our negotiation objectives.
Regarding the precautionary principle which you have just stressed, I think it is clear that BSE and, more recently, foot-and-mouth disease inevitably raise questions of this kind. Do we have the multilateral framework needed to deal with these questions? At the international level, we feel that the Agreement on the Application of Sanitary and Phytosanitary Measures is appropriate as it stands and does not therefore need to be renegotiated as such. The Commission, however, like the Council, shares the wish expressed again by Mr Kreissl-Dörfler to look into the precautionary approach in this sector. We have presented proposals in this respect and we shall continue to debate the issue in the multilateral negotiations. That is part of our agenda.
To my last point on agriculture, in answer to Mr Clegg, there is indeed a 'peace clause' or, to be more precise, a non-aggression clause, which exempts the field of agriculture from disputes on subsidies until the end of 2003. We think this non-aggression pact is beneficial to all parties and that is something that all parties should bear in mind when this issue is raised next time, that is, at the end of 2003. The 'peace clause' is not a Damocles' sword hanging over the head of Europe alone. If indeed it is a Damocles' sword, then it is also threatening the other heads around the negotiating table in Geneva.
Our position on services is, briefly, as follows. Firstly, in our position at the head of the league of service exporters and importers in the world, we have conflicting commercial interests. Secondly, we wish to take development issues into consideration. Thirdly, and this answers Mr Herzog and Mrs Fiebiger, we are fully aware of the effects upon government policy of negotiations on services and we therefore agree absolutely with your recommendation as to the special nature of public service provision. The agreements already signed or yet to be signed under GATS, the General Agreement on Trade in Services, do not commit European States to a policy of privatisation or deregulation. In the sectors related to government and to public services of health, education and culture, we must and we shall therefore safeguard our legislative prerogatives, our social and cultural identity and our high levels of consumer safety and protection.
On intellectual property, let me stress one point that Mrs Kinnock raised and which is highlighted in a topical court case in South Africa, where the pharmaceutical industry is in conflict with the South African Government. I shall not comment on the case in question, since it is sub judice and it is not customary for the Commission to comment on such cases, but I would like to give you a clear explanation of the Commission' s policy on the issue of transmissible diseases affecting developing countries. This is a matter that was referred to us last summer.
A high-level international Round Table on the subject was held in Brussels in September 2000. The Round Table recommended a global approach based on three aspects, firstly, stepping up support from development policy, secondly, reducing the price of essential medicines, and thirdly, resuming high level research into such treatment. Following close on the heels of this Round Table, which brought together developing world governments, international organisations and the Member States, as well as a number of non-governmental organisations, we have just adopted a specific action programme based on this approach. Indeed I believe we are starting to see the first practical effects of this, with several pharmaceutical companies making commitments to reduce prices.
What role does intellectual property have to play in this context? In our opinion, it has an essential role in stimulating innovation and research. This is clearly stated in the GATT TRIPs agreement, but we should say just as clearly, Mrs Kinnock, that there are cases where exemptions to patent law are permitted and are authorised under the TRIPs Agreement. It is termed 'compulsory licensing' and is authorised in cases where exceptions are justified on public health grounds or in a health emergency. The agreement permits, and makes provision for, such flexibility and our position on this continues to be what I have been stating in public for several weeks - all the agreement and nothing but the agreement. It is true that there is, as yet, no real international consensus on a balanced interpretation of these provisions but we have undertaken to promote this clear position: intellectual property is to be protected but exemptions must be maintained and applied where stipulated, both in the WTO, WIPO and elsewhere.
I shall answer Mrs Mann very quickly, though this may take me slightly over my allotted five minutes. We have indeed started to readjust our pre-Seattle mandate in the light of the concerns expressed by a number of developing countries. At this stage we do not need any official amendment to that mandate. We shall return to that matter when the time comes.
In reply to her question on the United States, it is true that I spent part of last week in the States. I return with a generally favourable impression of the administration, but one point is clear, and I must remind the House of this: US trade policy depends more on Congress than on the administration.
That brings me straight to the institutional aspect of your report. We agree that the parliaments should be involved to a greater extent in the WTO debates. In terms of our internal procedures, we have, as you know, lost the 'Battle of Nice' , which, to tell the truth, we were the only ones waging and, hence, we have to go back to the spirit of the framework agreement on relations between Parliament and the Commission which we adopted in July 2000. I think that this framework agreement contains all we need to organise cooperation between our institutions and if we have a few outstanding problems on the settlement of disputes, then I am perfectly willing to discuss this question, if it is understood, however, that the settlement of disputes is not negotiation nor the establishment of internal legislation, but an executive prerogative. So, while I am happy to discuss and to provide information, none of us should confuse the management and settlement of disputes with legislative prerogatives.
Ladies and gentlemen, the next phase before us is the Conference of Ministers in Qatar, from 9 to 13 November, this year. It goes without saying that, in the intervening period, we shall continue to work relentlessly with the competent parliamentary committee on the agenda and the progress that we are able to make.
I must stress that now is the time to consider the practical arrangements for taking part in the Qatar Conference. My intention is to adhere to the practice we established for Seattle in terms of the membership of your own delegation, and in Qatar I shall be counting on the active participation of some of the Members of this House in promoting what appear to be, according to this report, our common objectives.
Thank you, Commissioner Lamy.
The debate is closed.
The vote will take place tomorrow at 12 noon.
COM in the sugar sector
The next item is the report (A5-0081/2001) by Mr Daul, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the markets in the sugar sector [COM(2000) 604 - C5-0534/2000 - 2000/0250(CNS)].
Mr President, Commissioner, ladies and gentlemen, today Parliament has to decide on the proposal for a Council regulation on the common organisation of the markets in the sugar sector.
In its explanatory statement, the Commission stresses that the COM has satisfactorily fulfilled many of its objectives and legitimately proposes that the status quo with regard to prices be maintained, but only for two years and with adjustments contradicting the assessment initially made by the Commission. It, moreover, proposes to carry out a series of particularly delicate and complex studies in record time to provide a basis for a proposal for fundamental reform in two years' time. The Council was not wrong-footed by this approach and opted to renew this COM for a further five-year period.
This draft comes before us at a time when the agricultural industry is experiencing one of the worst crises with which it has ever had to deal. Is that, however, sufficient reason to reform a COM which, even in the estimation of the Commission, has fulfilled its objectives? I do not think so. That is why I think it reasonable to allow this COM to continue to operate on the present basis for a period of five years. This is the proposal I put to you today as your rapporteur.
My first observation is this: from a great many of the various parties I contacted in preparing my report I heard fairly constant criticism of the excessive Community price for sugar. To clarify the reasons for this situation, I think I ought to point out that the common organisation of the markets in the sugar sector is atypical in more ways than one.
This organisation of the markets is actually based on a production quotas system. This entails strict supervision of the volumes produced. In addition to this self-regulation between production, importing and exporting, the producers must bear the bulk of the expenditure incurred due to this COM. The EU budget handles only the financing of the sugar exports corresponding to the preferential imports granted to developing countries which are beneficiaries of the sugar protocol annexed to the Cotonou Agreement.
Consequently, the burden of this COM is particularly light as far as European Union finances are concerned in relation to the importance of the sugar beet sector. It is true that the corollary of this situation is a specific internal price. Throughout the debates leading up to this report, there were many participants who took the opportunity to highlight the artificial nature of the Community price in relation to the world price.
This criticism which has been widely expressed in various reports and media also needs some clarification. Firstly, we have to put into context any reference to a world price, since it cannot be seen as representative of the transactions actually carried out. Secondly, the objectivity which the European Parliament must display in this matter leads me to point out that, in real terms, the Community price has been in a steady decline for around fifteen years. Moreover, 75% of sugar is consumed in the form of processed products. The price of these sugar products fluctuates quite independently of the price of sugar. I should note, moreover, that such products are no more expensive in the European Union than they are in other countries.
My second observation is that several studies refer to the lack of competition within the European Union in the sugar sector. Competition is specifically one of the points warranting in-depth study on the part of the Commission services within the next two years. For the time being, there is one observation that must be made. There is healthy competition between sugar manufacturers because intra-Community trade is more significant than the Commission indicates, accounting for over 30% of sugar consumption, as such, and 26% in the form of processed products.
Finally, to my last observation regarding the effects upon the Community market and the ACP countries of the decision adopted 15 days ago by the Council on the initiative for the Least Developed Countries. We have just discussed this, and this initiative too is in keeping with the European Union' s commitment to launching the round of multilateral talks, a matter on which Parliament is to deliver its opinion tomorrow.
Basically, I think that, for the ACP countries, this initiative will have significant implications, which have not been assessed clearly by the Commission. That is why both the studies which the Commission wishes to undertake in the context of a reform of the COM in sugar and the assessment it is to undertake in 2005 of the transitional phase of the LDC initiative are of fundamental importance. It must take account of the concerns of the ACP countries, which traditionally export their produce to the European Union.
Ladies and gentlemen, I wished, in the five minutes available, to share these observations which I thought important, before you declared your opinion on the matter tomorrow. To sum up, I should like to thank the Commissioner for his contribution, and I hope that this evening he will be able to expand a little upon his point of view of Parliament' s draft text. I would like to thank all the officials in Parliament' s secretarial service for the invaluable help they have given me in drawing up this report, as well as all the fellow Members who took a very active part in this draft.
. (NL) Mr President, the Committee on Budgets is also of the opinion that the current regulation on the common organisation of the markets in the sugar sector should be extended by five years, that is to say for the duration of the current financial perspective. That is not a blank cheque, however. We believe that sugar should, in the first place, be treated as any other arable product. In 2002, the common organisation of the markets in all other arable products will be up for evaluation, and we believe that this should also apply to sugar. Should it, by that time, prove necessary to review the regulation on the common organisation of the markets in the sugar sector, we will also need to establish whether there are any funds for compensating the farmers. That is, after all, what we did when the common organisation of the markets in other arable products was about to undergo far-reaching reform. Everything hinges, therefore, on the question of whether we can scrape together the funds to compensate the farmers when we give the regulation on the common organisation of the markets in the sugar sector a thorough overhaul.
The Committee on Budgets does share the Commission' s view that the storage levy can be abolished. If we are to evaluate the regulation on the common organisation of the markets in the sugar sector in 2002-2003, we need factual information at our disposal in order to execute this task effectively. We believe that a number of studies must be carried out, first of all with regard to the impact which the change in the sugar regime will have on ACP countries which currently benefit from preferential access rights. Which sections of the population will be hit hardest as a result? What will be the impact of a possible price cut for producers on consumer prices? Can parallels be drawn between the current situation and what happened, for example, to the price of a loaf of bread when the price of wheat was reduced? What will be the effect of a change in national quotas on, for example, a European quota system? Finally, we would like to know the actual level of competition within the European sugar market. Is there or is there not room for genuine competition?
Mr President, Commissioner, ladies and gentlemen, in recent weeks and months when agriculture has been debated, there has been much talk of a change of direction in agricultural policy. I certainly do not wish to address these topical problems here, but I do think that some aspects of the debate have been neglected.
What I am getting at is the fact that surely it can hardly be right to pillory the whole of European agriculture right across the board or to condemn wholesale the achievements of the common agricultural policy. The European sugar market policy, of all policies, has done nothing to deserve a judgement of this kind. The common organisation of the markets in the sugar sector is like a horse on the road to victory, as has also been repeatedly stressed in this debate. For many years now, consumers have been supplied with a safe basic foodstuff, and this at reasonable prices. Some critics think and claim that sugar is too expensive, however. Mr Daul referred to this, but it should set alarm bells ringing; firstly, because these critics are hardly concerned about the well-being of consumers but about their own profits; secondly, because the production of a basic foodstuff in compliance with European environmental and social standards has a legitimate price and thirdly, because, measured against consumers' purchasing power worldwide, the sugar price which we have in Europe can probably also be described as one of the lowest.
Some people also say that the common organisation of the market in sugar is a dinosaur. It has been in force for 32 years, since 1968, but of course it has been repeatedly adapted. That is why it is now also necessary to have a longer period of validity, of at least five years, as the rapporteur, Mr Daul, has said. It would be wrong to change the compensation system for storage costs...
(The President cut the speaker off)
Mr President, the Daul report on the sugar sector is exceptionally well thought out. It responds to the needs of all sides, while remaining within the bounds of the possibilities and balances offered by the common agricultural policy. The proposals made in the report really do serve the interests of Community sugar beet and sugar cane growers in respect of their employment and standards of living. They also respond to the need for programmed production given that, as I am sure you are aware, beet is a four-year crop grown in rotation with other arable crops.
They also protect consumer interests in terms of both prices and quality specifications. The dates on which the current regime expires have been brought into line with the deadlines agreed in Berlin. This adjustment is extremely important not only because all the interested parties know the exact date on which the regime changes and will comply with it, but also because we have a specific offer to table at the forthcoming WTO negotiations. The system for producing sugar from sugar beet is a self-financing system. Most of the expenditure under this system is incurred from granting export refunds. The highest level of export refunds allowed by the WTO is the 2000-2001 level. It would be a tragic mistake if the EU were to change the regime before it is obliged to do so and can demand something in return.
Finally, the sugar sector is a sector which needs considerable investment if it is to function properly. No such investment will be made unless there are at least medium-term prospects. So we are delighted to give our support to the Daul report.
Mr President, Commissioner, the Commission has tabled a proposal for a common organisation of the market in sugar which must be seen as an extension to the requirement under the GATT agreements that the EU gradually reduces its export support for agricultural products, especially sugar, under guarantee of production quotas. This system of quotas expires at the end of the production year on 30 June 2001, and the Commission proposes that the current system be continued for a period of two years, with certain changes of limited scope. The Commission omits to say how the period 2003-2006 is to be funded. The Commission proposes that the price be kept at the same level but that the quotas be reduced by 115 000 tons. Moreover, the compensation system for storage costs is to be abolished, together with the requirement to maintain minimum stocks.
The aforesaid reduction in the production quota will mean that the market for sugar from the world' s poorest countries can be opened in accordance with the 'everything but arms' principle. That is something we are able to support. As I mentioned before, however, what is then missing is information from the Commission to the sugar industry and the sugar producers about funding during the period 2003-2006. We therefore support the Committee on Budgets' amendments in relation to the financial perspectives in Agenda 2000, and we wish to extend the organisation of the market to 2005/2006. At the same time, however, we demand that the reform of the organisation of the market be in place no later than in 2003.
Mr President, Commissioner, the common organisation of the markets in the sugar sector shows that reasonable results can also be achieved with administrative resources. I remember our debate here on the common organisation of the market in pig meat. Mr Mayer, you know that at that time I said that at some point I would remind you of the vehement opposition to this from your ranks and the calls for a free market. At the time I said that I would come back to this when we discussed the organisation of the market in sugar but of course you were also in two minds. If I remember correctly, Mrs Schierhuber in fact voted for the arrangements then in force for pigs, but now we are debating sugar and I do not think that the organisation of the market in sugar should be completely abandoned; a number of aspects simply need to be amended.
Production must be adjusted strictly in line with consumption in the European Union. This also implies that the sugar which we take in addition to this from other countries - for example, the ACPs - is not re-exported. It is also quite reasonable for us to accept sugar from the least developed, poorest countries. I am in favour of the quantities being laid down so that we do not have cyclical trade here, however. This means that we need to repatriate our quotas. There must be no more C sugar and no more exports of sugar at farmers' expense! Because even if the money is forthcoming it is, after all, still dumping. The practice of the European Union providing public money to help out with storage costs must also stop. I am in favour of the sugar market being self-supporting. Then it should be sustained in this way.
One final thought: in my view there is much more that could be done in the sugar sector from an ecological point of view. Nitrogen use has fallen out of necessity because it caused sugar yields to fall, but, quite apart from this, more can be done in terms of sugar cultivation, and we can make it compulsory for the sugar factories to accept a particular proportion of eco-friendly sugar.
Mr President, the aim of the proposed regulation on sugar, which comes under the austere budgetary approach agreed in Berlin, is to make drastic cuts to overall agricultural spending. In order to justify these spending cuts, an attempt is made to paint a dismal picture of the current situation, thereby paving the way for drastic restrictions on quotas, prices and farmers' incomes and, ultimately, drastic cuts in Community production.
In order to avoid the social tensions which directly applying such pioneering measures would provoke, the Commission's chosen method is to apply them gradually, until such time as they can all be applied, without respite, under a new regulation to be approved and to apply from the 2003-2004 marketing year. As part of this method, it proposes to freeze nominal prices at 1983-84 levels for a further two years, thereby cutting actual prices and incomes, irrespective of the fact that the extended freeze on sugar beet prices eroded actual prices by 33% between 1982 and 1999. It also proposes to reduce quotas by 115 000 tonnes and to abolish storage so that the Community budget can save EUR 300 million a year.
These proposals will drastically reduce the actual price of beet and farmers' incomes. Further reductions in quotas, together with similar cuts in all agricultural produce, will leave even more farmers high and dry and yet, there is not a single proposal as to what crops they should grow. Because these transitional measures form part of systematic cuts across the board...
(The President cut the speaker off)
Mr President, I also welcome the opportunity to make a brief contribution to the debate on the common organisation of the market in sugar. I congratulate the rapporteur, Mr Daul, on his work, which I have no difficulty in supporting on behalf of my group.
The common organisation of the market in sugar has already undergone several reforms, including an agreement to reduce quotas by 500 000 tonnes for the 2000-2001 marketing year. In addition, institutional prices for sugar have declined continuously since 1985 by 36% in real terms. The present system has brought stability to the sector and enabled the Community to be a modest but regular exporter to world markets.
It is important for Parliament to put down a marker with regard to the Commission's efforts to draw back prematurely from decisions taken in Berlin, which, in the case of the sugar regime, were to remain in place until 2006. This will only undermine farmers' confidence in the ability of Europe and its institutions to bring stability to a sector already bedevilled recently by falling income and unstable markets.
There is a danger that the current unprecedented crises in the livestock sector - mainly BSE and foot-and-mouth - might be used to introduce far-reaching reforms to the common agricultural policy which would not otherwise have been contemplated. Instead we should direct our energy and resources to bringing stability to the sector, restoring consumer confidence in food and investing in promotion and market development.
Central to any future reform must be income stability for farmers. Fewer and fewer people are attracted to farming as a way of life, particularly when more rewarding work is available elsewhere.
Mr President, the EU' s organisation of the market in sugar is far and away the most protectionist in the world. It costs billions and has led to enormous inefficiency in the allocation of the world' s sugar production. It is incomprehensible that the Committee on Agriculture and Rural Development should wish to see the system extended to 2006, especially when the Court of Auditors has pointed out that the Commission has withheld relevant information and ought to have dealt with the issues of the economic costs of surplus production, the effects on world market prices and developing countries' income and the impact on the environment. You do not know whether to laugh or to cry when, in Recital 2, the Commission writes that account must be taken of the interests of consumers, knowing full well that the organisation of the sugar market triples consumer prices for all products containing sugar.
In spite of everything, that is not, however, the worst of it. What really tops it all is the fact that the failure to reform the policy on sugar has obstructed the 'everything but arms' initiative whereby the world' s 48 poorest countries would be given access to the EU' s market. It is an initiative which, in the worst case, would have increased imports of sugar by approximately 100 000 tons per year. It is outrageous that the EU' s farmers cannot countenance such imports when they themselves each year pump 8.8 million tons of EU-subsidised sugar out onto the world market. It is deeply disheartening for this House that Parliament' s Committee on Agriculture and Rural Development should want to be still more protectionist than the European farming lobby. I would therefore call upon everyone who wishes to look after the interests of the developing world and of consumers to vote against the report.
Commissioner, I am somewhat concerned, not about Mr Daul's outstanding work, but about the method.
The world of agriculture is going through a stage with which you are quite familiar and which I therefore do not need to describe again. We, in the world of agriculture, need to know what kind of market we are supposed to be building over the next ten years. Although, on the one hand, the rules imposed by globalisation - that is the opening-up of our markets - can on no account be extended, on the other hand, we must also take into full consideration what is an asset and a valuable resource for Europe as a whole.
Well then, when we come to tackle this reform of the common organisation of the market, we must not wait for the horse to bolt before we fasten the stable door: the safeguard clause is going to expire next year. In the sugar sector, it is imperative for us to have a different relationship with the ACP countries but, at the same time, we are already working within Europe on a process of liberalisation, revising quotas and reducing export support, the implication of which is, however, that opening up the market will reduce competitiveness.
Clearly, therefore, at a time of change such as this, if even the low cost sectors are damaged by agricultural policy interventions, there is certainly going to be some concern in the world of agriculture.
Mr President, this report represents a huge missed opportunity. I urge Parliament to think about what kind of message we will send to the European tax-payer and the farmers in the candidate countries if we roll over again, as Mr Daul proposes.
I have no problem with Mr Daul personally rolling over for the sugar producers - as he is one. He can roll over as much as he likes, but this Parliament should resist any temptation to roll over the sugar regime yet one more time. Why is it that with increasing pressure on farm spending, any real chance to reform the CAP is greeted with a shrug of indifference in this Chamber? This report demonstrates how powerful the farming lobby is, although pressure for reform is mounting, not just from European citizens but also from far-sighted farmers themselves, who recognise that the current regime is clearly unsustainable in the long term. It has remained unaltered for 32 years and its highly protectionist nature has kept the EU sugar price at three times the world level, discriminating unfairly against consumers and damaging the competitiveness of the industry.
We now know that the WTO and enlargement commitments mean that another roll-over would wreck the EU's international credibility. A recent Court of Auditors' report concluded that the sugar regime leads to substantial costs for the EU budget and for the consumer. So what we need is serious, well-thought out reform. The long-term ramifications of Mr Daul's plans to do nothing will mean deeper and deeper quota cuts shrinking the industry and threatening employment. We have sadly been bombarded by a series of unfounded claims on storage levy and the ACP, ignoring the fact that the money saved could actually be redirected towards other agricultural expenditure.
I am angry with the outcome of this report and concerned that the unanimously agreed view of the Committee on Industry, External Trade, Research and Energy was ignored by the Committee on Agriculture and Rural Development.
Mr President, ladies and gentlemen, Commissioner, as a member of the Committees on Budgetary Control and on the Environment, Public Health and Consumer Policy, I follow the developments of our ailing agricultural policy closely, yet with a passion. Anyone who reads the Court of Auditors' special report on the reform of the common organisation of the market in sugar will be astonished to learn, paragraph by paragraph, about the shortcomings of this common organisation of the market. Rapporteur Daul does not breathe a word about this report by the Court of Auditors. The new European Commission, on the other hand, did. It had the courage to come up with a reform proposal and adjustments, but I notice that our Committee on Agriculture and Rural Development has dismissed those proposals and has instead embraced a short-sighted policy and opted in favour of short-term success. It has capitulated before the interests and the sweet-voiced lobbying of the sugar industry. It is a policy which clashes with the interests of the farmers themselves and is mainly directed at the industry.
Ladies and gentlemen, I cannot endorse this report. It makes a mockery of sound financial management. The net costs of over-production in 2000 amounted to EUR 800 million, almost as much as the sum which we agreed on a few weeks ago to combat the BSE crisis. The average supply of white sugar accounts for 14% of the production quota of 2 million tonnes. That is the case, even though the Commission is of the opinion that only 0.4 million tonnes, or 3%, is necessary to accommodate unexpected shortages. This translates into an annual cost of EUR 30 million. Moreover, the consumer is faced with a market in which only five companies hold more than 50% of the EU quota. In most sugar-producing Member States, the entire national quota is in the hands of only two companies. Talk about competition! This policy is opposed to the interests of the consumer, the environment, high-quality production and the developing world.
I would ask you to reject this report and at least to take into account the remarks made by the Court of Auditors.
Mr President, the Commission is making carefully-worded proposals to reform the common organisation of the market in sugar, pending a more drastic reform in 2003. Rapporteur Daul is right to reject these plans from the Commission. Liberalisation of the sugar market makes little sense if it does not benefit the consumer. Only the soft drinks multinationals and foodstuffs industry stand to gain from liberalisation. Those who lose out are the hundreds of thousands of European farmers who grow sugar beet.
Whether or not developing countries will benefit from a market which is not protected is very much called into question. Now, a number of developing countries are allowed to export a fixed quota of sugar to the EU, for which they receive more money than on the global market. Ninety per cent of the costs incurred in the European sugar budget of EUR 800 million benefit these countries.
When reforming the common organisation of the market in sugar, the Commission needs to look beyond liberalisation and compliance with the WTO rules. I would call on the Commission to carefully study the different scenarios and take enlargement into consideration before it presents us with new proposals in 2003.
Mr President, can I congratulate Mr Daul on his report and first of all say that I will be supporting it tomorrow. I will be supporting my electorate, who are large sugar producers, and I will not be supporting the multinationals who are lobbying very hard. I would just say to you Commissioner that I worked on the 77 Protocol which was very much involved with helping the developing world countries. I heard Mrs Gill talking about the way in which the consumer was going to benefit. Let me make it absolutely plain to all of you here today, that the consumer will not benefit from a reduction in the price paid to British and European farmers for sugar. They certainly do not in the rest of the world where sugar is much cheaper. Why is it that I am being lobbied by the biggest single user of sugar in the world, a US company, specifically to get the price down? I heard Commissioner Lamy speaking before about trade relations with the US. Will the United States be reducing the price that they pay their farmers for their sugar as we are going to do, or are they going to continue with their very high support?
Mr Daul, you said that the sugar regime was a special agreement. I would argue a little bit with you on that because I believe it is unique. First of all, the tax-payer does not pay for it. Secondly, it benefits farmers directly, unlike many parts of the present CAP, and thirdly, the sugar protocol itself helps some of the poorest countries in the world. It is very important that we continue to support those countries. I worked very hard to get them support and I intend to keep that support for those ACP countries. We have a saying, Commissioner, in the UK, if it is not broke, don't mend it. Please do not try to mend this system.
Mr President, we must certainly tackle the issues of overproduction and high prices in the Community market, in addition to the problems caused by CMO rules. I support the rapporteur's basic proposal, however, to extend the current system until 2006, in accordance with what was established at Berlin, in that I see the need to allow time for production conversion and diversification so that the, albeit necessary, measures do not lead to a drop in income for producers and cause acute social hardship in some of the afflicted areas where the product is produced. I feel that it is necessary to reach agreement on the basic proposal, and we will support this proposal.
Mr President, extending the present European sugar regime is the best solution for producers, consumers and developing countries. The Daul report makes a sound case for extending the EU sugar regime, a regime which, compared to other areas of policy, is very cheap for the European Union. Setting aside specific regional policy in certain parts of the European Union and the funds needed to import from a large number of ACS countries, the policy is actually financed entirely by the farmers themselves.
It is therefore striking that the costs of this policy should form the subject of another dispute. The policy is said to be expensive and cost the consumers dearly. In fact, the first argument can be refuted on the basis of the agricultural budget, which demonstrates that expenditure on the policy is mainly earmarked for the measures with regard to ACP countries and regional policy, and not for the common organisation of the market itself. As for the second argument, one cannot compare apples and oranges, and that happens whenever a small proportion of the global market, mainly a surplus market, is compared with the consumer price in Europe.
For example, when internal European cereal prices were brought into line with the global market, it appeared that the consumer in Europe did not in any way benefit from the lower producer prices. In terms of meat prices, too, we observe that consumers hardly notice a reduction in prices for many producers.
It is therefore better to opt for a policy in which producers are given a valuable role in a tough competitive context, both in Europe and elsewhere, instead of a spurious position in the discussion between consumers and producers. But I expect that we will again be entering into this discussion during the mid-term review of European policy.
With regard to the ability of 48 of the poorest countries to access the EU market, we should do better to opt for a kind of ACP formula, rather than state before the event that a policy will be wiped out completely with this measure.
Mr President, Commissioner, ladies and gentlemen, over the last few months, we have examined the common organisation of the markets in the sugar sector in great detail and have held intensive and controversial discussions, not only with the Commission, but with all those who are in favour of total liberalisation of the sugar market. I should therefore like to congratulate the rapporteur very warmly because he has, in my view, succeeded in achieving a very good result in his report.
Time and again it is said that sugar is too expensive and that it needs to be cheaper for consumers. I should simply like to refer to the BSE crisis. It shows that, although farmers are seeing prices fall by up to 30%, the consumer still pays the same price for the meat in the shops. I therefore fully support the extension of the organisation of the market in sugar until the marketing year 2005/2006. In my opinion, this is the key point in this proposal. This end date also coincides with that in the Berlin agreement, in which CAP funding is established for six years. We farmers need a policy on which we can rely. The sector's stakeholders, the sugar beet producers as well as the sugar manufacturers, need to be able to look far enough ahead to make appropriate investment decisions.
In this context I should like to mention the imminent accession of new countries. I do not think that it would have been very prudent to establish a new COM for only two years, as originally proposed, because this would only have caused confusion and led to uncertainty.
As far as the arrangements for storage levies are concerned, I can only fully support the rapporteur when he advocates that they should be maintained. They are an important instrument to keep the market stable and they have proved their worth over 30 years.
It would be very short-sighted to disturb the equilibrium in a market organisation of this kind - which works perfectly - simply for the sake of reform.
Mr President, with some difficulty we have been able to reach Strasbourg to participate in this debate which is so important to the future of European agriculture and to the COM in sugar in my country and in my region.
I find it difficult to understand the Commission' s proposal to reduce the quotas by 115 000 tonnes or reduce storage aid in order to save EUR 300 million, as well as reducing time limits. I believe that these are substantial changes, which are unjustifiable. And why until 2003? I would like the Commission to tell us whether it thinks that, after 2003, there will be more resources and this provisional amendment will be justified.
I would like to congratulate Mr Daul on his work on the Commission' s proposal and on the special sensitivity he has shown in relation to each of the problems which we have raised, with regard to which he has been able to reach a compromise and has included them in his report.
I would like this provisional amendment, tabled by our parliamentary committee, in which it opts for maintaining a system of quotas without modifying the system of prices, to be taken into account by the Commissioner and that the Commission will change its position in the way proposed by Mr Daul, whose report we agree with on all its fundamental aspects and which we are prepared to support tomorrow morning.
Mr President, ladies and gentlemen, allow me, before I comment on the factual questions, to express my sincere thanks to the rapporteur, Mr Daul, and also to the Committee on Agriculture and Rural Development and the Industry and Budgets Committees, whose Members were involved in the very thorough examination of the proposal to reform the common organisation of the markets in the sugar sector, for their dedicated work.
I now turn to the content. What are the most important points in the proposal tabled by the Commission? The Commission believes that a fundamental reform of the common organisation of the markets in the sugar sector is necessary. Such a reform can, however, only be justified on the basis of a detailed analysis. That is why the Commission has ordered two studies, the results of which are expected to be available in mid-2002. The first study will examine concentration and competition conditions in the sugar sector, but not only in this sector, also in other large sectors of the agricultural and food industries. The second study will investigate the various possible options for a fundamental reform of the common organisation of the markets in the sugar sector.
In the meantime, the Commission is proposing to extend the main mechanisms of the current organisation of the sugar market for two marketing years. In addition, it is intended to reduce the overall quota by 115 000 tonnes, which is 50% of the structural surplus under the WTO's export restrictions. Compensation for storage levies is to be abolished in order to increase competition and reduce the incentive to produce C sugar. This will also save the EAGGF EUR 300 million a year.
The requirement for producers to hold minimum stocks is to be abolished, since this is no longer justified in the light of the current supply situation in the Union. Finally, production refunds for sugar used in the chemical industry are, in the future, to be provided by the sector itself.
I now turn to the amendments to these Commission proposals. One group of amendments in Mr Daul's report basically seeks to extend the current arrangements for the sugar market for a period of five marketing years without introducing the changes proposed by the Commission; this is provided for in Amendments Nos 2, 15-18, 22, 26, 29, 68, 69, 70 and 71.
The Commission can agree to extend the current organisation of the market in sugar for a longer period than the proposed two years, but only if the remaining key points in the Commission's proposal are accepted.
The Commission cannot therefore accept a series of amendments for the following reasons. Amendments Nos 3, 4, 23, 24, 31 and 56 seek to leave the basic quotas and the estimated maximum supply requirements of the refining industry unchanged. This is unacceptable because the Commission's proposal to eliminate at least part of the structural surplus is essential in order to fulfil our obligations under the WTO. Neither is the Commission in a position to accept Amendments Nos 36, 45, 57, 60-62, 65, 67 and 72-75 because they would either increase the quotas even more, cut them very, very drastically or redistribute them.
Amendments Nos 1, 5, 8, 12, 13, 19, 25, 27, 28, 30, 39 and 40 seek to maintain the compensation for storage levies. I cannot accept this either because the abolition of the compensation system will create increased competition, remove the incentive to produce C sugar and, in addition, bring considerable savings of budgetary resources.
Amendments Nos 6, 21 and 40 provide for the minimum stock system to be kept. I cannot take this on board either because, given the extent of the current surpluses, a requirement of this kind is not justified. Amendment No 40 expresses the wish that the EAGGF should continue to participate in the funding of the production refunds for the first 60 000 tonnes of sugar used in the chemical industry. This would seem to me to be inappropriate because exemptions can no longer be justified within a self-financing system.
Amendments Nos 19, 14, 37 and 38 seek to make it possible once again for Italy, Spain and Portugal to grant national aid. This national aid has already been granted for too long as it is and has caused significant distortions of competition. As early as 1995 it was therefore decided to abolish it. It would, therefore, be a serious mistake if we were to reverse this decision of 1995, in the present time.
As far as Amendments Nos 33, 63, 64, 66, 76 and 77 are concerned, I can assure you that the Commission will make every effort to ensure the necessary coherence between the sugar proposals and development policy. There is therefore no need to spell this out in the proposals. Amendments such as Amendment No 20 for example, in which a derogation from the concept of a refinery is sought for the Azores, or Amendment No 36, which seeks to have quotas adjusted in order to fulfil the WTO requirements, must also be rejected. This is because our proposal already provides for an adjustment of this kind in Article 10.
Finally, I should like to reiterate my thanks for the work which you have done and hope that you will acknowledge that, in expressing its willingness to extend the system for more than two years, the Commission is, after all, also taking an important step towards accommodating Parliament's concerns.
Commissioner, thank you for your comprehensive response.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Information and communication
The next item is the oral question (B5-0011/2001) by Mr Graça Moura to the Commission, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the EU' s information and communication strategy.
Mr President, Commissioner Monti, as Chairman of the Committee on Culture, Youth, Education, the Media and Sport, it is my duty tonight to explain our motive for tabling this question. Interpreting the contributions of my committee, I feel that the Commission has not always made much effort to provide an effective response to the issue of communication. The subject was debated a number of times within the committee and, on 14 April 2000, a year ago now, Commissioner Reding informed us that she was going to present a communication, a project, a strategy, but, so far, nothing has happened. There are delays which we cannot fail to highlight because we feel that the European Union's strategy is closely linked to information and communication. I believe that these are not rhetorical phrases but genuine questions specific to European integration, to the integration of a Europe which we want to be institutional and political as well as economic. The citizens must be kept informed, made aware of the European Union activities, at least where the three most important issues are concerned: enlargement, monetary union and European defence policy.
Therefore, if the objective, as was stated at the Lisbon meeting, is for the economic side of things, for the economy to be knowledge-based as well, we cannot ignore the fact, Mr Monti, that the Union, which cannot and must not remain merely economic, is in need of a huge effort in terms of the citizens' awareness and their participation in the integration of this Europe if it is to become a political and civil Union as well. There is thus a contrast, and I would like to make this absolutely clear, between a euro which becomes tangible notes and coins, a currency that becomes a single currency, the euro, which will come into circulation next year, and a Charter of Fundamental Rights which was adopted at Nice, even though it has not been incorporated into the Treaties. My own personal conviction on this matter is that, although there is much criticism of the post-Nice process, every endeavour has been made to lay the foundations for a European Constitution. There had to be an initial stage of the establishment of certain fundamental rights of the European citizens first, and the project which has to be advanced and the development of the necessary cooperation between the Commission and Parliament are linked precisely to the possibility of designing, of formulating a European Constitution which establishes and affirms the rights of all the citizens. The process is a tedious one, however. There was a desire to do everything at once, forgetting that the institutional and legal processes are slow moving and must gradually involve the participation of all citizens.
Well then, the issue of communication - as you see, Commissioner, this is not a piece of make-believe but something which is innate in the nature of the relationship between the institutions and the citizens and in the will to build a Europe of the citizens as well as an institutional Europe - is closely linked to a strategy, to a genuine communication project which, I regret to have to say, on behalf of the Committee, is lacking, despite the numerous debates which I have called for and which have taken place in committee and, quite frankly, despite the appeals made by all the groups to Commissioner Reding and President Prodi. We are appealing once again, this evening, to you, Mr Monti, for the motive for the question is linked precisely to this issue. I am sure that you will take these considerations fully on board, or rather, I must add, we must both take the issue on board so that the relationship between the Commission and Parliament is a productive, transparent and lasting one, as it is right that it should be in this legislature and as we are making every endeavour to ensure that it is. The Commission must take notice of what the Parliamentary committee and Parliament as a whole are trying to make them understand and are stating repeatedly. Therefore, if this evening's debate succeeds in furthering a closer relationship and obtaining a genuinely convincing response from you, then I think it will have been a very useful initiative.
Mr President, ladies and gentlemen, I would like to thank the Chairman of the Committee on Culture, Youth, Education, the Media and Sport, Mr Gargani, for clearly illustrating the question on a subject to which the Commission, too, attaches the utmost importance. I will try to respond to the different parts of the oral question point by point.
First of all - point one - the communication on information policy planned by the Commission will be presented before the end of the summer and will then be presented to the Interinstitutional Committee, the Parliamentary Committee on Culture, Youth, Education, the Media and Sport, of which you are Chairman, Mr Gargani, and the Parliamentary Committee on Budgets.
With regard to the development of information technology - point two - the Commission is taking this into account in a number of ways: combining all the communication instruments in a single Directorate-General, moving from a paper medium to an electronic medium, developing the second generation Europa server in accordance with the recommendations of the Lisbon Summit, and harmonising and developing the websites of the Union Representations with simplified portals linking all the departments of the Commission.
Thirdly, the Commission is enlisting the help of experts and professionals to develop its information policy, particularly as regards large-scale campaigns, such as those duly highlighted by Mr Gargani, on the enlargement of the Union and on the euro. The Commission is also enlisting the help of these professionals to provide training on information technologies; the citizens are being consulted via the countless debates on Europe organised in the context of the Intergovernmental Conference which will be stepped up on issues relating to the Future of Europe. The Representations and networks of public information centres make the practical concerns of the citizens known and, by listening to what they have to say, we can adapt the information strategy to the countries or other specific factors.
Fourthly, what are the pillars? The main pillars announced in April 2000 by Commissioner Reding will be included in the Commission communication. Decentralisation will be examined in relation to some sectors of common interest and the Commission's new information policy will also take into account the principle of subsidiarity, which was clearly emphasised, moreover, by the Lisbon Conclusions.
Fifthly, the Commission intends to develop a regional dimension for its information policy, in particular by means of paying closer attention to the regional press and the questions of local authorities. It also intends to continue to develop information centres - Infopoints- and what is known as rural carrefour, European documentation centres, in order to achieve sufficiently comprehensive regional coverage. The large communication centres such as those in Paris, Lisbon or Rome, which are often supplemented by regional and local networks, are a good example of cooperation between the institutions and the Member States, and they are points of reference for public information. The Internet is accessible at regional level, and the Commission also has eight representation offices in different regions of the Union.
Sixthly, the Commission has combined all the communication instruments in a single service with the aim of stepping up the attention paid to opinions and reacting quickly through the most direct channels. It established, through the network of Representations and regional offices, a rapid alert system capable of identifying the communication difficulties raised by certain matters of European relevance in order to be able to react with focused messages which are more suitable for a certain type of audience. With regard to public relations, within the framework of the action 'The Future of Europe' , the Commission is going to launch a large-scale operation of listening to the citizens, in order to better identify the information that they wish to receive, by whom they wish to be informed, where and by what means of information. This action is part of the continuation of Dialogue on Europe, an action in which the European Parliament has participated fully.
With regard to the seventh point, the Commission is going to implement assessment mechanisms and parameters to measure effectiveness. The first way to assess an information policy is to carry out opinion polls in the 15 Member States. The standard Eurobarometer has been supplemented by a special Eurobarometer which can provide a more detailed, country-by-country analysis. The year 2001 will see the launch of studies on the cost-effectiveness of the Representations. Other monitoring instruments will be provided within the framework of the modernisation of the Commission's resource management policy and, in particular, its Press and Communication Service.
Finally, Mr President, with regard to the eighth and last point, the Commission has instructed its Press and Communication Service to develop a new initiative on cooperation between Parliament and the Commission in terms of information. A Technical Group on cooperation has started work and all the main questions relating to the institutions, the euro, enlargement and the actions regarding the Future of Europe will be the subject of common communication strategies. There have been initial agreements between the Commission and the Member States on huge information campaigns about the euro. This effort must be continued and increased manifold. The Commission's appropriation for information is currently EUR 90 million, that is the equivalent of one copy of a newspaper per citizen per year. The size of the task in hand means that every Member State will have to bear the cost of the investment which is allocated to it, seeing as the provision of information on Europe concerns all the authorities.
I would like to thank Mr Gargani again for having drawn our attention once again to these extremely important subjects. I have attempted, insofar as I am able, to present to you the main guidelines of the responses, and I can assure you that my colleagues in the Commission who are responsible for the matter are working extremely hard to respond to this great challenge.
Mr President, Commissioner, you had a rather thankless task, my dear Mr Monti. I cannot imagine that you felt very comfortable this evening, because I should like to say to you that, although I hear your words, I cannot believe them. That is the problem. For months now, we have been waiting for something which will now - as you have again indicated today - perhaps be available in the summer, God - or whoever is going to do the work you mentioned - willing. I mean, if you take a dossier away from one area of an organisation then you must surely know where you are going to reallocate it. This portfolio has been taken away from people who have actually been doing a fairly good job over the last few months and years. During the course of the project they learnt more about it. Now it has been put on someone else's desk and is in limbo. This is a dreadful state of affairs. It is like a poor orphan. No one really cares about it; no one is really responsible for it. That is why I actually think that what sounded good in theory has not yet developed into anything worthwhile in practice. We have already been waiting for the communication for ages, and I am eager to know when it will be forthcoming.
Over and above what is, of course, also in our written contributions, I should like to suggest to the Commission that it, perhaps, does not need to create so very much that is new; instead it should concentrate much more on harnessing those who are doing fantastic work on the spot. They do exist. There are networks which work incredibly well and it should use them. When I consider that you praise the Info-Points here! Well, I know of an Info-Point which is doing a great job, but which cannot survive on the money from the European Commission, which never arrives until the end of the year or the following year. Today they do not know whether they will still exist next year. How are people supposed to work there and be motivated to motivate others?
In my view there is much more to be done in this field. Of course, we all of us want to act in concert and to achieve the best results together but this will only work with decentralisation. You said it yourself. So let us not reinvent the wheel, but let us deploy all those who really are able to convey the concept of Europe with local colour, and not only the bit of Europe that is in Brussels!
Mr President, Commissioner Monti, we all realise that we are facing a crisis in terms of our press and communications policy for the Union's institutions. Our institutions are regarded with contempt at worst and apathy at best. But if you look at the work that we actually do in the European Union, it is high-quality work of great significance to all of our citizens and has an impact on their everyday lives. Why therefore cannot that message be put across with greater alacrity and greater effectiveness, by the Commission in particular?
Last week, at an event in my constituency, trade unionists were taken aback at the sheer breadth of legislation that we had been able to enact, and ensured that Member States enacted, in favour of their rights. Yet that message does not seem to get through to them on a day-to-day basis and we have to ask why. I very much believe that although we are an elected House and the Commission is not, and although the Commission has one part of the policy process and we have another, we in fact have shared interests. I spend much of my time trying to destroy the myths that are growing up about the European Union and although I welcome the statement of the Commissioner, particularly on public relations and rapid rebuttal, I still feel unassisted by the Commission in what we are trying to do. I regret that it has taken until now to get a communication on this issue.
I have to ask why the interinstitutional talks on this issue are still stalled? I also have to ask why, when the Commission is ambitious enough - quite rightly - to want to reform the whole of European governance, it does not put at the centre of that strategy a radical reworking and modernisation of its communications and information policy. Quite honestly, we have an awfully long way to go in terms of delivering the policy that the people deserve. These questions must be answered because going forward with the White Paper on governance cannot be done in all sincerity, unless there is a commitment by the European Commission to come to terms with the problems it is experiencing within its organisation. Certainly it will have a partner in Parliament in attempting to rework the system radically.
In my own country, my party is famed for its spin-doctors. I am not necessarily advocating such a development in the European Union but we must look - and that is why I welcome your words Commissioner - at the whole question of public relations. If we are to realise the European project that we here in this room want, then we must have a voice that can sell that project and at the moment I am afraid we do not.
Mr President, Commissioner, it is extremely important that we explain to the people of the European Union and of the applicant countries what the European Union stands for. This is a task which the Commission has been all too lax about. During the hearings of the new Commission in September 1999, Romano Prodi said, and I quote: "...the new Commission will be putting much more effort into communicating properly with the citizens of Europe, giving them open access to information" . I should like to have seen the President of the Commission here this evening. For now, one and a half years later, nothing has happened. Almost a year ago, the Commission promised, in its work programme for 2000, to present a strategy, but nothing has happened. This year again, the Commission has promised to do something about the matter, but rumour now has it that, when it comes to this area, there is, if anything, chaos in the organisation of the Commission.
Allow me just to point out a couple of the practical problems with the EU' s information policy, or lack of information policy. The information is too centralised, it is all prepared in Brussels and it is not directed at target groups according, for example, to gender, age, geographical considerations and the level of education of population groups. There are also some thoroughly topical and practical problems. The large Europa server on the Internet is updated too slowly and erratically, and bureaucrats can remove information from the Europa server as it suits them. There are too many bureaucratic obstacles to accessing information. EU information is now treated as a branch of the EU' s Offices for Official Publications. Is it reasonable that copies of the Official Journal of the EC which are more than three months old should have to be paid for? The Official Journal should be available free of charge on the Europa server. Too much information is only available in the EU' s main languages. Go, for example, into the Rapid database, where you will see, for example, that even Romano Prodi' s speeches are only available in two or three languages. We have eleven official languages in the EU, and all eleven must be used.
The key words where the EU' s information policy is concerned must be decentralisation and coordination, including in exchanges of information between the Commission and Parliament. There must be a determination to make optimum use of the information technology now available. I am very anxious to know how the Commission will get to grips with the task. I assume and hope that, as Mrs Pack also mentioned, the Commission' s offices in the major European cities will be involved and that they will be given tasks and responsibilities, as well as means to address and inform the man or woman in the street. Commissioner, this task has now become a matter of urgency.
Mr President, I am speaking in this debate in my capacity as Vice-President of Parliament, responsible for information and communication, and also as co-chairman of the interinstitutional group on information and communication.
Mr Monti, you have told us that the Commission attaches great importance to information and communication policy. It may attach importance to it, but it is in absolutely no hurry, since this House has been waiting impatiently for a year and a half for the delivery of the great document on information and communication that Mr Prodi promised us. And, after a year and a half, we have been told that Parliament and the Commission will be producing this together. Frankly, Commissioner, in this area, the Commission compares very badly with a tortoise.
You have said that information and communication are of great importance. Mr Prodi is no doubt aware of certain image problems he has as President of the Commission, which have repercussions for the whole College of Commissioners. I suppose that he is also aware of the trends in participation in European elections over the last decade, and I suppose that he is aware of the vicious campaign being waged against the European Union and its institutions by very powerful sections of the media in certain Member States.
Mr Monti, when we were told that we had to produce this document together, we got on with the job and we already have a document prepared. We have produced it in three months. Can it be that this humble Parliament has more resources, more power, more intelligence or more possibilities than the Commission? I doubt it. With whom are we supposed to negotiate politically on this issue? You said your 'colleagues responsible for the matter. Who are they? We do not know them. We would like to know who they are.
Mr President, Commissioner, ladies and gentlemen, my impatience is growing, not only as a Member of this House, but also as rapporteur for the information campaign and as a Member of the Interinstitutional Committee. Sometimes my impatience gives way to disappointment.
Like the People's Europe initiative, the major European projects, such as the introduction of euro notes and coins, the reunification of Europe, the debate on fundamental rights and a European constitution, the debate on competences (who is responsible for what), the post-Nice ratification procedure and the post-Nice process - I use the expression major political European projects advisedly - need an information and communication campaign.
Despite the call for subsidiarity and decentralisation, the Commission and the European Parliament need to exercise joint professional management of the content. The current unsatisfactory state of affairs is the cause of the questions, criticism and disappointment about the dilettantism of the information policy, the announcement strategy and the delaying tactics. I ask myself the following questions: what has happened since 14 April 2000? Where is the master plan which we were promised at that time? Where is the specific timetable and programme of measures? Where is the clear division of responsibilities in the Commission?
On 14 April, Commissioner Reding spoke here. A few days ago, Commissioner Barnier deferred answering the question about whether he would be taking over responsibility for this. Today you have stood in for us. Where is the proof that you are serious about a joint Commission and European Parliament approach? There is no clear strategy. We do not need a re-nationalisation of information policy. The Commission is not simply a channel for EU funds...
(The President cut the speaker off)
Mr President, my hearty thanks to all the speakers in this important debate. I will, of course, relay the points made, firstly to Commissioner Reding and then to the rest of the Commission.
I would like to make a few brief comments. In the first place, like you, ladies and gentlemen, I am absolutely convinced that Europe means more than just Brussels, and therefore decentralisation - although with a common perspective, of course, and Parliament and the Commission at the centre - is one of the key factors in the Commission's information policy lines.
While it would appear correct to always strive to do better, I would also like to say that, in reality, the situation is not as negative as it might seem at first sight. In the space of a few weeks, the Commission has, in fact, transferred responsibility for information policy from DG EAC to DG PRESS and also the officials who deal with it. Since 1 January 2001, DG PRESS has been responsible for managing all the budget lines related to the activities transferred from DG EAC, Heading B3-3 of the budget. The adoption of the formal Organigramme for the Press and Communication Service is linked to the decision to appoint a Commissioner with responsibility conferred upon him by the President to monitor the matter. This type of appointment, which is not an easy thing for a Commission to introduce in the middle of its mandate, should be possible in the very near future.
I would add that the transfer operation from DG EAC to DG PRESS involved the transfer of 104 people and EUR 90 million, dedicated to public information. Clearly, this transfer raises logistical problems, but these will be resolved by the summer.
The Representations are continuing to perform their role of informing the public, which, in actual fact, they have never ceased to do, but they are now working together with DG PRESS instead of DG EAC.
Let me also make one or two observations regarding cooperation with Parliament, which we all consider to be of prime importance. Regarding shared premises, everything that could be done has been done, and more, since most of our branches now accommodate representatives of Parliament. As part of information campaigns, a tripartite Parliament, Commission and Member State body has been set up according to conventions that are now well-established, to general satisfaction. Regarding information networks, particularly the larger information centres, such as Sources d'Europe in Paris, or the Jacques Delors Information Centre in Lisbon, parliamentary information and visibility are ensured, even though the Commission is forced to note that Parliament has not responded to its repeated calls to become involved in the administrative structure of these centres as a fully committed partner.
Moreover, on the financial aspects, ladies and gentlemen, the Commission considers that cooperation with Parliament, while admittedly it was in need of development at the beginning of the 1990s, has now matured in a generally satisfactory manner. The diverse institutional roles of our two institutions and consequently, apart from the messages we have in common, the existence of two specific and diverse viewpoints, suggest that there may be a limit to the execution of our respective mandates. If I may, I would point out that Parliament should perhaps consider the fact that its political reservations regarding budget lines are, in fact, holding citizens' information services hostage and not the Commission as such.
May I finally make a point that I think underlies much of what has been said. Mrs O'Toole, in particular, welcomed the emphasis on public relations. We all realise that so much more has to be done. The many positive messages need to be brought more clearly and visibly to the final users, our citizens.
I conclude with one reference to a small part of communication policy which I happen to know best because it is in my area, competition policy. Even in such an apparently technical area as competition policy we need to bring the message to the consumers. That is why, with the help and support of Parliament, we have recently initiated a six-monthly event called 'the Competition Day' which tries to bring out more clearly and concretely the benefits of competition policy for consumers. I can assure you that all my colleagues are working along similar lines and I hope that the overall communication on information policy to be presented by the Commission before the summer will go a long way towards meeting your concerns.
Thank you, Commissioner.
At the end of this debate, I received a motion for a resolution, pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Shipbuilding
The next item is three oral questions to the Commission:
(B5-0014/2001) by Mr Langen, Mr Gomolka, Mrs Langenhagen, Mr Jarzembowski, Mr Valdivielso De Cué, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the situation in the Community of shipbuilding;
(B5-0019/2001) by Mr Barón Crespo, Mr Westendorp y Cabeza, Mr Schulz, Mrs Erika Mann, Mr Rapkay, Mr Piecyk, Mr Duin, on behalf of the Group of the Party of European Socialists, on the situation in the Community of shipbuilding;
(B5-0152/2001) by Mr Brie, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the state of the shipbuilding sector in the Community.
Mr President, Commissioner, ladies and gentlemen, the question about the state of the shipbuilding industry in the Community is prompted by deep concern about the future of this sector. On the one hand, international competition remains extremely distorted. The market, which is characterised by artificially low prices, in particular from Korea, can still only be described as extremely anti-competitive. On the other hand, the demands made by the European Parliament in its resolution of 14 December of last year have so far, either, not been met at all, or, only to an insufficient extent. It remains unclear how the European shipbuilding industry can be supported so as further to improve its international competitiveness.
It remains unclear how rigorously the Commission has responded to Parliament's call for a dispute settlement procedure to be initiated with the Republic of Korea before the World Trade Organisation. The decisions made so far in this respect by the Commission, and also by the Council, have been inconsistent and illogical in important areas. On the one hand, they have established that Korea has clearly violated the agreements made; on the other, they have so far neglected to take immediate and appropriate action against this. This can only be to the detriment of European shipyards. Only in May 2001, when the situation is examined more closely, will it be recognised that the Union's shipyards have been at the mercy of persistently unfair competition for almost half a year. This means additional burdens and dangers in an already complicated situation. It may be disastrous for individual companies.
In this acute situation, competition is being distorted and livelihoods are being threatened, and the European Union risks suffering serious strategic damage if action is not taken more quickly and more systematically against obvious unfair practices. The course of events so far really does seem rather odd.
Allow me to draw a comparison between this and a sporting competition. How do you think a competitor feels who has just recovered from a serious illness and is sent into the boxing ring? There he comes up against a tough opponent who, despite having been proven guilty of taking drugs several times, still has not been banned. On the contrary, the prizes are increasing. This is an opponent who already habitually hits below the belt, while the referee looks on indifferently and the judges argue about what the drug-taker's illegal punches are worth - full or half points!
Mr President, ladies and gentlemen, I should like to begin my speech this evening by pointing out some of the facts.
Civil sector shipbuilding in Europe still employs 250 000 people, and it is a high-tech industry. Shipbuilding is an industry for developed countries, not an industry for low-wage countries. Finally, public aid for shipbuilding is now no longer possible in Europe, as was confirmed by the Council of Ministers on 5 December. Yet the same Council gave the Commission a mandate to propose to the next Council in May 2001 a mechanism affording protection against unfair competition from Korean shipyards. Personally, I feel we are heading for a conflict with Korea, and that no solution will be found between now and then.
I would like, finally, to remind you that the Council asked the Commission to look into the possibility of facilitating access to aid for research and development. In such circumstances, our discussions will focus on whether shipbuilding will be taken into consideration in the Sixth Framework Research and Development Programme (FRDP). The fifth programme actually contained a line on "land transport and marine technologies" including the draft presented by Commissioner Busquin, based on focussing resources. This line no longer exists. Of course, the industry expressed its concern to me, in my capacity as rapporteur, and to many of my fellow Members.
This evening, then, I would like to ask you in the strongest terms, Mr Monti, to please outline just what you intend to propose, in response to the requests from the Council of 5 December, in order to facilitate the return to forms of aid for research and development, to support and undertake commercial measures against unfair competition by Korea and, finally, to propose an appropriate temporary aid mechanism, while awaiting the outcome of the procedure in the WTO.
Mr President, as far as the general situation is concerned, I would echo fully the concerns and criticisms expressed by the two previous speakers. I would ask you to bear with me, however, if I concentrate exclusively on the situation of the shipyards in eastern Germany. In the image of the boxing ring, which Mr Gomolka used, the east German shipyards must, in addition, climb into the ring wearing handcuffs. They are facing rigid restrictions on production capacity and, of course, I know that these were the condition for high subsidies in the nineties. But firstly, they are managed bureaucratically and secondly, no account is taken of the fact that these shipyards do in fact also continue to invest during the general process of rationalisation. The resulting growth in productivity triggers further cuts in the workforce. The Commission has very good statistical data about the dramatic situation in eastern Germany, Commissioner. It is one thing to read that one in every three people there is seeking work, however, and quite another perhaps to experience it first-hand.
I do not wish to be misunderstood. I am very well aware that since 1990 the Union has acted in great solidarity with east Germany and that the Commission has done a great deal. Of course, the Federal German Government is also called upon to act here. But in the specific case of the shipbuilding industry, the decision lies, above all, with the Commission. I think that the Treaty of Amsterdam offers sufficient room for manoeuvre for political action to be taken and for the saving clause on capacity restrictions in the Treaty to be used in 2001.
In my view, it is necessary, firstly, to make the quotas more flexible so that they are no longer annual but are applied for the remaining five years; secondly to factor-in the impact of rationalisation and take this into account and, thirdly - and I really support this point - to reintroduce general production aid for as long as South Korea causes these gross distortions of competition.
Mr President, I would like to thank the three Members of Parliament for their contributions.
I would like to start by emphasising that the Commission is fully aware of the importance of European shipbuilding and of the specific difficulties encountered by many shipyards. We are fully aware of the nature of these difficulties.
The expansion of South Korean shipyards, which are already heavily in debt, has been made possible by further loans from financial institutions which do not operate under market conditions. Various forms of indirect State intervention have enabled South Korea to keep capacities in production which, had the normal commercial criteria been applied, would have had to be reduced in order to be able to meet effective market requirements.
This surplus capacity is acting like a dead weight on the world shipbuilding market and even threatening the future of some European yards.
The Commission feels that unfair competition practices in the international shipbuilding sector need to be tackled by means of appropriate mechanisms. This means, first and foremost, through talks and, as a last resort, in the WTO.
Although Commissioner Lamy is in a better position than I am to give you detailed information about the current state of these talks, I can assure you that the Commission is continuing to make every endeavour to negotiate a solution to the problem. It is, of course, willing to raise the issue in the World Trade Organisation and is currently making the necessary preparations to initiate the procedure. Commission Lamy made this quite clear to the South Korean authorities during his meeting with them in mid-February.
Should the current international talks fail to lead to a solution, the Commission has undertaken to refer the matter to the Council by 1 May and to propose a temporary protective support mechanism. This does not mean reintroducing the former provisions on operating aid laid down in Article 3 of Regulation 1540/98.
The third report from the Commission to the Council on the situation of world shipbuilding states clearly that the operating aid arrangements under said regulation have not provided a solution to the international trade problems.
It is precisely the typical negative consequences of operating aid that have led the Commission to express a generally negative opinion on this type of aid. Shipbuilding was the last industrial sector in which this type of aid was still authorised.
You are, of course, aware that the Commission favours those types of aid in which the distortion of competition caused by a case of State aid is offset by a positive incentive effect. This is why, in its decision of 29 November, the Commission decided not to extend the operating aid provided for in Article 3 of Regulation 1540/98.
The third report from the Commission to the Council on the situation of world shipbuilding, which I have just mentioned, confirmed that contract-related aid involved a range of negative effects on the single market. This aid was burdensome, unfocused and distorted intra-Community trade.
The Commission is considering very carefully the form that the temporary mechanism should take if we cannot reach a satisfactory solution through talks with South Korea. On the one hand, we must steer clear of the problems we have encountered in the past and, on the other, we must find a useful instrument which will supplement both the current international talks and a WTO procedure, should this prove necessary, enabling Community shipyards to compete on an equal footing under standard conditions.
This mechanism should specifically discourage the unfair practices of South Korea for as long as the WTO procedure takes to reach its conclusion and target those market segments in which European industry has suffered directly as a result of the unfair trade practices of South Korea.
I can assure you that we are working on the preparation of the proposal with all speed. We will make every endeavour to ensure that it is ready within the timeframe set by the Council, should it be needed. Parliament will, of course, be kept informed of our progress. In the meantime, there must not be any doubt as to the Commission's determination to take up a position in defence of those Community shipyards which are suffering the consequences of unacceptable international trade practices which distort competition.
Aid for research and development was mentioned, in particular.
May I add here that R&D is of vital importance if European industry is to be able to tackle the competitive challenges it faces in the medium to longer term. It therefore seems appropriate for the Commission to examine whether any adaptation of the existing rules in this area is needed. This work has already started in collaboration with industry.
I should like to add that the Commission recently adopted - Mr Caudron made a reference to that - its proposal for the Framework Programme on research and innovation for 2002 to 2006. The proposal opens up the possibility of supporting shipbuilding-related research and innovation within several of the new proposed actions. Examples are: "flexible and intelligent production systems, included in the third priority theme; intelligent transport, included in the sixth priority theme; or under the heading 'anticipation of scientific and technological needs of the Union'".
I note in this connection that R&D aid and other types of aid allowed under the shipbuilding regulation - because, as you know, there are several - will not result in the same level of aid as offered by operating aid. It appears, however, that the available measures concerning R&D aid have not been fully explored and exploited. I therefore believe that Member States and industry should make a bigger effort there.
Mr President, I shall now turn to the last point raised regarding the production restriction on the yards of the former East Germany. I would like to start by explaining the origins of the capacity restraints and the reasons why they have been imposed. Capacity restraint was imposed on the yards of the former Democratic Republic of Germany by a special Council directive, adopted in 1992, which contained a derogation from the prevailing regulations on operating aid applicable at that time to Community shipyards. The aim of the derogation directive was to make it possible for the yards in question to carry out all-embracing, urgent restructuring and thus become competitive on the market. To this end, these yards received ongoing financial aid. It must be stressed that the aid was intended to ensure the survival of the yards in question, which would not have been able to operate on Western markets without carrying out a far-reaching restructuring process. The granting of substantial aid, however, required compensation measures to be adopted in order to offset the distortive effect of the aid on competition. This is why the Council imposed capacity restraints on the yards concerned during that period, precisely to offset the distortion of competition caused by the large amounts of aid granted. The capacity restraints were established for a period of ten years, which is until the end of 2005. My departments have the task of monitoring observance of these restraints.
The legislative framework applicable to the restraints, however, does stipulate that, after the first five years, a Member State may request that the Commission bring the restraints in question to an end or review them. With regard to the question of whether the Commission intends to avail itself of the possibility provided for by the legislation in question to assess whether a review of the capacity restraints would be justified, I would stress that the Commission's leeway in a decision on this matter is extremely limited. The Commission is bound by the provisions of the directive in question, according to which, when it assesses whether any revision of the capacity restraints is possible and justified, it has to take into account the existing balance between supply and demand in the shipping industry at world level. I am willing to examine the possibility provided for by the prevailing legislation of reviewing the current restraints. I am willing to examine any proposals made in this area. The issue will have to be carefully examined, however, in the light of the relevant legislation and the Commission's monitoring practices. We are aware of the fact that the East German shipyards' share of the European market fell from 11.3% in 1994 to 6.9% in 1998. I must point out, however, that this is not so much the result of the imposition of capacity restraints as the general trend of the shipbuilding industry in Europe.
Europe is a still a world leader in top-of-the-range cruise shipbuilding. Since the mid-nineties, there has been a considerable increase in demand for cruise ships, which represent a large part of the total value of European shipbuilding. East German yards, however, produce other types of ships such as portacontainers. Therefore, alongside the increase in production of top-of-the-range cruise ships in Europe, the share occupied by East German yards has fallen. The fundamental question would therefore not appear to be the quantities produced so much as the yards' specialisation in certain types of production.
Mr President, I was delighted by the Commissioner' s explanations. At the moment, however, our shipbuilding industry is, unfortunately, in a very bad way.
I would like to remind you that the issue we are dealing with today is by no means a recent one. Quite the opposite. For more than two years we have debated and condemned the unfair practices, originating mainly from Asia, which our shipbuilders are being subjected to.
At the moment it is exclusively the Commission' s responsibility to define the defence mechanisms for protecting our shipbuilding industry, or what remains of it, in the face of Korea' s unfair practices. After so much time during which the European sector has been decimated, while people signed friendly agreements, carried out consultations and held meetings, it is now time to act decisively. The Commission must adopt a strong position on this issue and unequivocally defend our industry, by approving, as soon as possible, an ambitious plan which provides aid for operations, research and development and, of course, environmental aid. Only through a raft of measures of this type can we protect and compensate this important industry which, on more than one occasion, has felt abandoned by the Community authorities. This would also send a clear and powerful message to the Government of South Korea and would possibly persuade that government, in the medium term, to change its current policy of commercial dumping.
Finally, I must point out that it is our duty to guarantee an atmosphere of fair competition on a world scale so that this industry, on which so many families in Europe, Spain and in my region, the Basque Country, depend, may move forward.
Mr President, I very much welcome what the Commissioner has said, for three reasons. Firstly, because although we are about to invoke the WTO dispute procedure, it is an unwieldy procedure and we may lose capacity in the interim. Secondly, because although I can understand the context and rationale for withdrawing the shipbuilding intervention fund, I am nevertheless convinced that we need to have structural measures, particularly in the areas of research, construction of oil and drilling vessels, chemical carriers and cruise liners.
While the second report clearly outlines the inadequacies of China's development in this area - poor management, corruption etc. while they are outside the WTO, I do not think we can be sanguine about the potential that they might develop. Therefore we need to take action very quickly. In a constituency where we have lost 10 000 shipbuilding jobs in the last ten years, I welcome the measures that you have outlined tonight but hope that we can move faster and further in the coming months.
Mr President, Commissioner, the third Commission report to the Council on the situation of world shipbuilding has once again confirmed that Korean shipbuilders continue to sell ships at prices that do not cover costs and repeatedly violate the WTO' s antidumping code. The disguised cross-subsidies of the Korean Republic, its monetary depreciation and its accounting systems, which are not transparent and do not respect internationally agreed principles, continue to harm the whole of the world market and equally affect Japan, the United States and Europe.
On the other hand, the international agreement in the form of an agreed minute between the European Community and the Government of the Korean Republic has not persuaded Korea to fulfil its commitments, since the mission of antidumping experts sent by the Commission has failed.
Therefore, and while these Korean violations continue, as well as condemning the situation to international bodies such as the WTO, the OECD and the IMF, we ask the Council and the Commission to either once again extend or implement state aid linked to contracts, or to urgently establish other adequate mechanisms, in order to slow down our continuous loss of jobs and in legitimate defence of our shipbuilding industry. This must be done now. It is all very well to negotiate, but the best way to persuade the other party to take us seriously is by making it feel that we are able to defend our interests and are prepared to do so.
Mr President, the Belfast shipyard Harland & Wolff is a famous shipyard which used to employ 27 000 workers and now employs just over 1 000. This is largely because of unfair competition, and certainly what is happening in the Far East illustrates that.
There is something else, however, of vital importance to this Parliament: is this unfair competition now being introduced here? A few days ago our shipyard was to close because it failed to win the contract to build two ships. The company made a very interesting statement after Harland & Wolff were turned down. We need to see that there are no hidden subsidies in EU countries that hamper fair competition between shipbuilding countries.
Mr President, Commissioner, in two minutes or even less, it is terribly difficult to express the full extent of our disappointment that so far nothing has been done to help European shipbuilding. I do not believe that this will be the last time that we discuss this matter in this Parliament. Mr Monti, you are quite right to say that shipbuilding, research and development and intelligent maritime transport are our future. I would so like to believe this, from our position in the here and now. We know that shipbuilding is the last industrial sector to be subsidised. We know that this is an anathema to you, and actually it is to us too, but the shipbuilding industry needs help quickly, help which is relevant to its current situation, not long-term subsidies - please do not misunderstand me - but financial help until the market has returned to normality.
This is not just about Europe any more; nor is it just about South Korea. I know from my own experience - I have just been to China and Hong Kong - that other nations are observing us and that our attitude is setting them a bad example. We, therefore, need to make positive statements, redouble our efforts and implement our shipbuilding standards and our intelligent maritime know-how with conviction. In actual fact this is not just about a few jobs; it is not just about a sector of the economy whose difficulties we have, after all, been able to overcome so successfully up until now. It is in actual fact about the new image of a modern European Union. That is why we are asking you so urgently to provide help. I have got to know you personally, Mr Monti, through our discussions on the maritime sector and have come to hold you in high regard. Believe me that we do not wish to discover that our trust in you has been misplaced.
Mr President, Commissioner, ladies and gentlemen, Korea also has poor and problematic conditions of employment, and it is getting worse. We could, therefore, say that aid does not beget healthy competition in the shipbuilding industry either. It would be very awkward if the aid scheme returned. We would be seeing this sort of Korean time bomb situation here within the Union if certain types of ship were given financial support, and some not. We therefore have to avoid a situation that would lead to new problems within the Union.
It was interesting to hear about the plans. I think the WTO solution to this dispute should be expedited. Commissioner Monti, what are you doing, besides using the opportunities presented under the sixth framework programme, with regard to this work, acutely serious and extremely important as it is to us all, in this highly technical, modern area?
Mr President, this debate revolves around two or three main themes. There is not much disagreement among us. First of all, I share fully in the deprecation and concern about Korean behaviour. I said this very clearly and that is why we are applying pressure. There is the preparation of the WTO action and there is the preparation of the temporary focused support mechanism.
Of course, and several speakers made this point, the system that we had in place until the end of last year was not really a good one. Why? It was unhelpful vis-à-vis the Korean threat and harmful to our own single market. The fact that it was unhelpful relative to the Korean threat is more than demonstrated by the facts. The Korean threat has persisted in spite of the contract-related operating aid. This has brought about major distortions within the single market and I found expressed in very different ways and words the concern about this adverse impact within the single market by a wide range of speakers from Mr Paisley to Mr Paasilinna.
A second theme that clearly emerged is that there must be a number of measures to support shipbuilding in Europe. I agree with the remarks to that effect made by several Members and I would like to thank in particular Mrs Langenhagen for her kind words of appreciation. All the attention has been focused on contract-related aid which is no longer there. Let us have a look at the list of those other forms of aid providing an incentive effect to EU shipyards which are still there after 1 January 2001 under Council Regulation 1540: aid for environmental protection in line with the general Community guidelines for such aid, aid for research and development in line with the general Community framework for such aid and I have already underlined this, aid for innovation which is not allowed in any other industrial sector except the automobile sector, regional investment aid for upgrading and modernising existing yards, but not involving the creation of new capacity, subject to certain caps below the normal regional aid ceilings, aid for rescue and restructuring in line with the general Community guidelines for such aid, subject to certain stricter provisions, aid for partial and total closures contingent on genuine and irreversible reductions of capacity. In addition to these forms of aid, aid in the form of credit facilities for shipowners in accordance with OECD rules will also continue to be permitted.
In addition, as I said, we are exploring the ways in which further, more intensive use of existing possibilities for aid could be obtained. That goes equally for national aid for research and development as well as possible Community funding measures. We can conclude that the previous system was both unhelpful for its declared objective, that is Korea, and vastly harmful within the single market. It had to be discontinued. It has been discontinued. This does not mean that the Korean problem is being ignored. We are working very hard on it both in terms of a strong negotiating posture and in terms of preparing, if necessary, the introduction of a temporary defence mechanism which, being more focused, would also be more productive than the old-fashioned system that has been scrapped as it had to be.
Thank you, Commissioner, for your response to the questions.
The debate is closed.
(The sitting was closed at 9.55 p.m.)